Exhibit 10.3
EXECUTION COPY
TRICO SHIPPING AS
AND
GUARANTORS
PRIORITY FACILITY AGREEMENT
SENIOR SECURED 117/8% NOTES DUE 2014
WORKING CAPITAL FACILITY AGREEMENT
AMENDED AND RESTATED COLLATERAL AGENCY
AND INTERCREDITOR AGREEMENT
Dated as of September 21, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    3  
 
       
SECTION 1.1 Defined Terms
    3  
SECTION 1.2 Rules of Construction
    16  
 
       
ARTICLE II OBLIGATIONS AND POWERS OF COLLATERAL AGENT; COLLATERAL
    17  
 
       
SECTION 2.1 Undertaking of the Collateral Agent
    17  
SECTION 2.2 Collateral
    19  
SECTION 2.3 Certain Letters of Credit
    21  
SECTION 2.4 Release or Subordination of Liens
    21  
SECTION 2.5 Enforcement of Liens
    21  
SECTION 2.6 Priority of Liens; Additional Collateral
    22  
SECTION 2.7 Application of Collateral
    23  
SECTION 2.8 Credit Bid Rights
    26  
SECTION 2.9 Appointment and Powers of the Collateral Agent
    27  
SECTION 2.10 Exclusive Benefit
    28  
 
       
ARTICLE III LIEN RELEASES
    28  
 
       
SECTION 3.1 Release of Liens on Collateral
    28  
SECTION 3.2 Delivery of Copies to the Priority Facility Agent, Working Capital
Facility Agent and Trustee
    32  
SECTION 3.3 Sufficiency of Release
    32  
SECTION 3.4 Purchaser Protected
    32  
SECTION 3.5 Collateral Agent not Required to Serve, File or Record
    32  
SECTION 3.6 Trustee Notices
    32  
SECTION 3.7 Delivery of Certain Notices to the Collateral Agent
    33  
 
       
ARTICLE IV IMMUNITIES OF THE COLLATERAL AGENT
    33  
 
       
SECTION 4.1 No Implied Duty
    33  
SECTION 4.2 Appointment of Co-Agents and Sub-Agents
    33  
SECTION 4.3 Other Agreements
    33  
SECTION 4.4 Solicitation of Instructions
    33  
SECTION 4.5 Limitation of Liability
    34  
SECTION 4.6 Documents in Satisfactory Form
    34  
SECTION 4.7 Entitled to Rely
    34  
SECTION 4.8 Defaults and Events of Default
    34  
SECTION 4.9 Actions by Collateral Agent
    35  
SECTION 4.10 Security or Indemnity in favor of the Collateral Agent
    35  
SECTION 4.11 Limitations on Duty of Collateral Agent in Respect of Collateral
    35  
SECTION 4.12 Assumption of Rights, Not Assumption of Duties
    36  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.13 No Liability for Clean Up of Hazardous Materials
    36  
SECTION 4.14 Not Responsible for Recitals; Other Matters
    36  
 
       
ARTICLE V RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT
    37  
 
       
SECTION 5.1 Resignation or Removal of Collateral Agent
    37  
SECTION 5.2 Appointment of Successor Collateral Agent
    38  
SECTION 5.3 Succession
    38  
SECTION 5.4 Merger, Conversion or Consolidation of Collateral Agent
    38  
SECTION 5.5 Limitation
    39  
 
       
ARTICLE VI SPECIAL AGREEMENTS REGARDING COLLATERAL
    39  
 
       
SECTION 6.1 Control of Actions to be Taken by Collateral Agent
    39  
SECTION 6.2 No Other Lien Enforcement Affected
    40  
SECTION 6.3 No Alteration on Shared Lien Priority
    41  
SECTION 6.4 Notice of Remedial Action
    41  
SECTION 6.5 No Responsibility
    41  
SECTION 6.6 Priority Authorized Representative Right to Direct Commencement of
Exercise of Remedies
    42  
 
       
ARTICLE VII MISCELLANEOUS PROVISIONS
    42  
 
       
SECTION 7.1 Amendment; Joinder Agreements
    42  
SECTION 7.2 Information Regarding Collateral
    44  
SECTION 7.3 Further Assurances
    45  
SECTION 7.4 Successors and Assigns
    46  
SECTION 7.5 Purchase Option
    47  
SECTION 7.6 Modifications of Priority Facility Documents
    47  
SECTION 7.7 Delay and Waiver
    48  
SECTION 7.8 Notices
    48  
SECTION 7.9 Compensation; Expenses
    50  
SECTION 7.10 Indemnity
    51  
SECTION 7.11 Severability
    52  
SECTION 7.12 Headings
    52  
SECTION 7.13 Obligations Secured
    52  
SECTION 7.14 Applicable Law
    52  
SECTION 7.15 Agent for Service; Consent to Jurisdiction; Waiver of Immunities
    52  
SECTION 7.16 Counterparts
    53  
SECTION 7.17 Effectiveness
    53  
SECTION 7.18 Additional Guarantors
    53  
SECTION 7.19 Insolvency
    54  
SECTION 7.20 Rights and Immunities of the Working Capital Facility Agent and the
Trustee
    54  
SECTION 7.21 Conflicting Provisions
    54  
SECTION 7.22 Judgment Currency
    54  
SECTION 7.23 Language of Notices, Etc.
    55  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT
          This AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT, dated as of September 21, 2010 (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), is entered into by and among
TRICO SHIPPING AS, a Norwegian limited company (the “Company”), TRICO SUPPLY AS,
a Norwegian limited company (“Holdings”), the SUBSIDIARIES OF HOLDINGS (other
than the Company) from time to time party hereto (each, a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors”), TRICO MARINE SERVICES, INC., a
Delaware corporation and the indirect parent of the Company (the “Parent”),
TRICO MARINE CAYMAN, L.P., a Cayman Islands exempted limited partnership (“Trico
Marine Cayman”), and TRICO HOLDCO LLC, a Delaware limited liability company
(“Trico Holdco” and, with Trico Marine Cayman, the “Intermediate Guarantors”
and, together with Holdings, the Subsidiary Guarantors and the Parent, the
“Guarantors”), CANTOR FITZGERALD SECURITIES, as the administrative agent
(together with its successors in such capacity, the “Priority Facility Agent”)
under the Priority Facility Agreement (as herein defined), NORDEA BANK FINLAND
PLC, New York Branch (“Nordea”), as the administrative agent (the “Initial
Working Capital Facility Agent”) under the Initial Working Capital Facility
Agreement (as herein defined), DEUTSCHE BANK NATIONAL TRUST COMPANY (as
successor trustee to Wells Fargo Bank, N.A.), as Trustee under the Indenture
(each, as herein defined), and WILMINGTON TRUST FSB, as Collateral Agent
(together with its successors in such capacity pursuant to Article V hereof, the
“Collateral Agent”).
RECITALS
          1. The Company and the Guarantors entered into the Credit Agreement
originally dated as of October 30, 2009, as amended through and including
June 29, 2010, and as further amended by the Fourth Amendment to Credit
Agreement dated as of July 23, 2010 and the Fifth Amendment to Credit Agreement
dated as of September 21, 2010 (as in effect on the date of this Agreement,
without giving effect to any further amendment, supplement or modification
thereto or any consents or waivers in respect thereof, the “Initial Working
Capital Facility Agreement”), by and among the Company, as borrower, Holdings,
the Subsidiary Guarantors, and the Intermediate Guarantors, each as guarantors,
Nordea Bank Finland PLC, New York Branch, and Unicredit Bank AG, as joint lead
arrangers, the lenders from time to time party thereto, and the Working Capital
Facility Agent, pursuant to which, and subject to the terms and conditions
thereof, the Company may obtain Working Capital Loans and Letters of Credit
(each, as herein defined) in an outstanding principal amount not to exceed,
together with the principal amount of all Unpaid Drawings (as herein defined),
US$33,000,000 at any one time outstanding. All Working Capital Loans and Unpaid
Drawings will be repaid pursuant to the provisions of the Working Capital
Facility Agreement.

 



--------------------------------------------------------------------------------



 



          2. The Company issued US$400,000,000 in principal amount of its Senior
Secured 117¤8% Notes due 2014 pursuant to the Indenture dated as of October 30,
2009, as supplemented by the First Supplemental Indenture dated as of June 25,
2010 and the Second Supplemental Indenture dated as of September 21, 2010 (as
further amended, supplemented or otherwise modified from time to time, the
“Indenture”), by and among the Company, the Guarantors and Deutsche Bank
National Trust Company (as successor trustee to Wells Fargo Bank, N.A.), as
Trustee (together with its successors in such capacity, the “Trustee”).
          3. Simultaneously herewith, the Company, Holdings and the Subsidiary
Guarantors are entering into the Priority Credit Agreement dated as of
September 21, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Priority Facility Agreement”) by and among the Company, Holdings, the
Subsidiary Guarantors, various lenders, and the Priority Facility Agent;
          4. Pursuant to the Indenture, the Guarantors guarantee payment of the
Notes (as herein defined) and all other Note Obligations (as herein defined);
pursuant to the Working Capital Facility Agreement, the Guarantors guarantee the
Working Capital Facility Obligations (as herein defined); and pursuant to the
Priority Facility Agreement and Subsidiary Guarantee, Holdings and the
Subsidiary Guarantors guarantee the Priority Facility Obligations (as herein
defined).
          5. The Priority Facility Agreement, the Working Capital Facility
Agreement and the Indenture require the Company and the Guarantors (or, in the
case of the Priority Facility Agreement, the Company, Holdings and the
Subsidiary Guarantors) to secure payment of the Priority Facility Loans, the
Working Capital Loans, the Letter of Credit Outstandings (as herein defined) and
the Notes and other Secured Obligations by Liens in the Collateral (each, as
herein defined).
          6. The Priority Facility Agreement, the Working Capital Facility
Agreement and the Indenture further require that such Liens in the Collateral be
granted pursuant to the Security Documents to a collateral agent acting for the
benefit of the Priority Facility Agent, the Trustee, the Working Capital
Facility Agent, the Priority Facility Lenders (as herein defined), the Working
Capital Facility Lenders (as herein defined) and the Holders (as herein
defined). This Agreement sets forth the terms on which the Collateral Agent has
undertaken to accept, hold and enforce such Liens and all related rights,
interests and powers as agent for, and for the benefit exclusively of, the
Priority Facility Agent, the Trustee, the Working Capital Facility Agent, the
Priority Facility Lenders, the Working Capital Facility Lenders and the present
and future Holders.
          NOW THEREFORE, in consideration of the premises and the mutual
agreements herein set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
          SECTION 1.1 Defined Terms.
               (a) Capitalized terms used in this Agreement that are defined in
the Indenture and not otherwise defined herein shall have the meanings set forth
in the Indenture.
               (b) All capitalized terms used in this Agreement that are defined
in Article 9 of the UCC (as herein defined), as in effect on the date of this
Agreement in the State of New York, and not otherwise defined herein shall have
the meanings therein set forth.
               (c) The following terms shall have the following meanings:
          “Act of the Applicable Authorized Representative” means a direction in
writing delivered to the Collateral Agent by or with the written consent of the
Applicable Authorized Representative accompanied by written confirmation (i) if
the Applicable Authorized Representative is the Trustee and only if the Trustee
is acting on behalf or at the direction of the Holders, from the Trustee (such
direction to be in a form reasonably satisfactory to the Trustee and the
Collateral Agent) of the principal of the outstanding Notes registered by the
Trustee as outstanding in the name of Holders on the date of such direction;
(ii) if the Applicable Authorized Representative is the Working Capital Facility
Agent, from the Working Capital Facility Agent (such direction to be in a form
reasonably satisfactory to the Working Capital Facility Agent and the Collateral
Agent) of, the aggregate Commitments of the Working Capital Facility Lenders on
the date of such direction, or, if the Commitments have been terminated in full
at such time, the sum of the aggregate principal amount of Working Capital Loans
made and the face amount of any undrawn Letters of Credit issued under the
Working Capital Facility Agreement (other than those already cash collateralized
at 105% of face amount) on the date of such direction, or (iii) if the
Applicable Authorized Representative is the Priority Facility Agent, from the
Priority Facility Agent (such direction to be in a form reasonably satisfactory
to the Priority Facility Agent and the Collateral Agent) confirming that the
Priority Facility Agent is entitled to act as the Applicable Authorized
Representative at such time with respect to such Collateral.
          “Actionable Event of Default” means, at any time, an Event of Default
under, and as defined in, (i) the Priority Facility Agreement or (ii) the
Secured Document for a Series of Secured Obligations if at such time the
Authorized Representative for such Secured Document is the Applicable Authorized
Representative.
          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause

3



--------------------------------------------------------------------------------



 



the direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that, for
the purposes of this definition, beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be “control.” For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
          “Agreement” has the meaning assigned to such term in the introductory
paragraph hereof.
          “Applicable Authorized Representative” means the Majority Authorized
Representative, or upon the occurrence of (i) as and to the extent specified in
Section 6.1(b), a Minority Authorized Representative Enforcement Date, the
Minority Authorized Representative or (ii) as and to the extent specified in
Section 6.1(e), a Residual Authorized Representative Enforcement Date, the
Authorized Representative of the Series of Secured Obligations that first
instructs the Collateral Agent to commence enforcement action with respect to
the Collateral; provided that if, as of the Priority Facility Control Date, the
Priority Facility Obligations have not been paid in full, then the Applicable
Authorized Representative shall be the Priority Facility Agent.
          “Authorized Representative” means (i) in the case of the Working
Capital Facility Obligations, the Working Capital Facility Agent acting at the
direction of either the Required Revolving Lenders (as defined in the Working
Capital Facility Agreement) or the Required Term Lenders (as defined in the
Working Capital Facility Agreement), provided that in the event that the Working
Capital Facility Agent as Authorized Representative shall determine in its sole
discretion that it has received contradictory instructions from the Required
Revolving Lenders and the Required Term Lenders, the Working Capital Facility
Agent shall (x) if the contradiction is with respect to whether or not the
Working Capital Facility Agent should take action, follow the instructions which
require it to take action rather than refrain from taking action and
(y) otherwise, follow the instructions of the Required Revolving Lenders or the
Required Term Lenders with the higher amount of aggregate Commitments and/or
outstanding Working Capital Loans or Letters of Credit Outstandings at such
time, (ii) in the case of the Note Obligations, the Trustee, or (iii) in the
case of the Priority Facility Obligations, the Priority Facility Agent.
          “Bankruptcy Law” means Title 11, United States Code, as may be amended
from time to time, or any similar federal or state law, or any similar law of
any jurisdiction foreign to the United States of America, including any
political subdivision thereof, in each case for the relief of debtors.
          “Capital Stock” means:
                    (1) in the case of a corporation, corporate stock;
                    (2) in the case of an association or business entity, any
and all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock (whether common or preferred);

4



--------------------------------------------------------------------------------



 



                    (3) in the case of a partnership or limited liability
company, partnership interests (whether general or limited) or membership
interests; and
                    (4) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.
          “Cash Collateral Account” has the meaning assigned to such term in
Section 2.7(e) hereof.
          “Cash Equivalents” means:
                    (1) United States dollars or, in the case of any Investment
by any Person whose principal place of business is outside the United States,
such local currencies in such place of business (including euros, British pound
sterling and Norwegian krone) as are held by it from time to time in the
ordinary course of business and that are readily exchangeable into United States
dollars;
                    (2) securities issued or directly and fully guaranteed or
insured by the United States government or any agency or instrumentality of the
United States government (provided that the full faith and credit of the United
States is pledged in support of those securities) or obligations backed by the
full faith and credit of Canada, Norway, the United Kingdom or any member state
of the European Economic Association as of the date of the Indenture, in each
case having maturities of not more than twelve months from the date of
acquisition;
                    (3) certificates of deposit, time deposits, demand deposits
and eurodollar time deposits with maturities of twelve months or less from the
date of acquisition, bankers’ acceptances with maturities not exceeding twelve
months and overnight bank deposits, in each case, with any bank or trust company
organized or licensed under the laws of the United States or any state thereof,
Canada, the Kingdom of Norway, the United Kingdom or any member state of the
European Economic Association as of the date of the indenture, having capital
and surplus in excess of $500.0 million and a Thomson Bank Watch Rating of “B”
or better;
                    (4) repurchase obligations with a term of not more than
30 days for underlying securities of the types described in clauses (2) and
(3) above entered into with any financial institution meeting the qualifications
specified in clause (3) above;
                    (5) commercial paper having one of the two highest ratings
obtainable from Moody’s or S&P and, in each case, maturing not more than twelve
months after the date of acquisition;

5



--------------------------------------------------------------------------------



 



                    (6) money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (5) of
this definition; and
                    (7) in the case of the Company or Holdings or a Subsidiary
Guarantor, substantially similar investments, of comparable credit quality,
dominated in the currency of any jurisdiction in which such Person conducts
business.
          “Closing Date” means October 30, 2009.
          “Collateral” means all assets and properties of the Company and the
Guarantors subject to Liens created by the Security Documents including:
                    (1) each of the Original Mortgaged Vessels and all Vessel
Assets with respect to each Original Mortgaged Vessel;
                    (2) all outstanding Capital Stock of the Company and each
Guarantor (other than the Parent and Trico Marine Cayman) owned by the Company
or any Guarantor (including the Parent) (subject to Section 2.2(f));
                    (3) all general intangibles owned or acquired by Holdings,
the Company or any Subsidiary Guarantor, exclusively used for, and in connection
with, the ownership, expansion, operation, use, maintenance or sale or other
disposition of any of the Mortgaged Vessels or any Vessel Assets;
                    (4) the rights of Trico Subsea AS (including refund
guarantees) under the Existing Newbuild Construction Contracts and related
equipment contracts in respect of each of the Newbuild Vessels;
                    (5) Intercompany Debt owed (i) by the Parent or any
Subsidiary thereof (including the Company and any Guarantor) to the Company or
any Guarantor (other than Parent) or (ii) by the Company or any Guarantor to the
Parent;
                    (6) (a) any rights to earnings monies (as defined in the
definition of “Vessel Assets”) and (b) any other rights of Holdings, the Company
or any Subsidiary Guarantor (whether as owner or as charterer) under any lease
or charter of Specified Assets from or to the Parent or any Subsidiary thereof;
                    (7) any Specialized Equipment owned by Holdings, the Company
or any Subsidiary Guarantor;
                    (8) the Cash Collateral Account and all deposits therein and
interest thereon and investments thereof, and all property of every type and
description in which any proceeds of any Collateral Disposition are invested or
upon which the Collateral Agent is at any time granted, or required to be
granted, a Lien to secure the Secured Obligations as set forth in Section 4.11
of the Indenture; and

6



--------------------------------------------------------------------------------



 



                    (9) to the extent not otherwise included above, all proceeds
of any of the foregoing;
except, solely in the case of clauses (3), (4), (6)(b) and (9) and (to the
extent of any Vessel Asset specified in clause (2)(ii) or (3)(ii) of the
definition of “Vessel Assets”) clause (1), any asset to the extent a Lien
therein cannot be created or perfected under applicable law; and further
including all assets and properties subject to Liens created as required by and
in accordance with Section 4.10, Section 4.18, Section 4.19, Section 4.20,
Section 4.24 and Section 4.25 and Article 11 of the Indenture and, to the extent
not otherwise included above, all proceeds of any of the foregoing.
Notwithstanding the foregoing, it is understood that, when used in respect of
the Priority Facility Obligations, the term “Collateral” refers to Priority
Collateral.
          “Collateral Account” has the meaning assigned to such term in
Section 2.7(d) hereof.
          “Collateral Agent” has the meaning assigned to such term in the
introductory paragraph hereof.
          “Collateral Disposition” means any Asset Sale of assets or other
rights or property that constitute Collateral under the Security Documents. The
sale or issuance of Equity Interests in a Subsidiary Guarantor that owns
Collateral such that, as a consequence, such Person no longer is a Subsidiary
Guarantor, shall be deemed a Collateral Disposition of the Collateral owned by
such Subsidiary Guarantor.
          “Commitment” means, at any time, the commitment of each Working
Capital Facility Lender to make Working Capital Loans and issue Letters of
Credit at such time under the Working Capital Facility Agreement.
          “Company” has the meaning assigned to such term in the introductory
paragraph hereof.
          “Default” means a “Default” as defined in the Working Capital Facility
Agreement, a “Default” as defined in the Indenture, or a “Default” as defined in
the Priority Facility Agreement.
          “Discharge” means, with respect to the Collateral, the date on which
each Series of Secured Obligations is no longer secured by such Collateral.
“Discharged” has a correlative meaning.
          “Enforcement Action” means, as to any Secured Obligations, the
initiation of any legal proceedings, or the taking of any other action to pursue
or exercise rights or remedies (as secured party or otherwise), with respect to
such Secured Obligations that is authorized herein or in any Security Document
to be taken by the Collateral Agent.

7



--------------------------------------------------------------------------------



 



          “Enforcement Action Participation Request” means, with respect to any
Enforcement Action as to any Secured Obligations, a written notice delivered by
the Collateral Agent to the Holders of such Secured Obligations:
                    (1) describing such Enforcement Action and the time and the
place at which and method and manner by which such Enforcement Action is
proposed to be taken;
                    (2) stating that, based on an Opinion of Counsel of the
jurisdiction in which such Enforcement Action is so proposed to be taken, under
the laws of such jurisdiction, such Enforcement Action is authorized or
permitted so to be taken with respect to such Secured Obligations only if such
Holders join with the Collateral Agent in so taking, or take directly (if such
joinder is not so authorized or permitted), such Enforcement Action; and
                    (3) requesting such Holders so to join with the Collateral
Agent in so taking, or (if as aforesaid) take directly, such Enforcement Action
at the time and place and by the method and manner so specified.
          “Event of Default” means an “Event of Default” as defined in the
Working Capital Facility Agreement, an “Event of Default” as defined in the
Indenture, or an “Event of Default” as defined in the Priority Facility
Agreement.
          “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).
          “Guarantors” has the meaning assigned to such term in the introductory
paragraph hereof.
          “Holders” means the Person in whose name a Note is registered.
          “Holdings” has the meaning assigned such term in the introductory
paragraph hereof.
          “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent:
                    (1) in respect of borrowed money;
                    (2) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof);

8



--------------------------------------------------------------------------------



 



                    (3) in respect of banker’s acceptances;
                    (4) representing Capital Lease Obligations or Attributable
Debt in respect of sale and leaseback transactions;
                    (5) representing the balance deferred and unpaid of the
purchase price of any property or services due more than six months after such
property is acquired or such services are completed; or
                    (6) representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability or an
intercompany payable upon a balance sheet of the specified Person prepared in
accordance with GAAP. The amount of a specified Person’s Indebtedness shall be
calculated without duplication of the preceding items. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.
          “Indemnified Liabilities” means any and all other liabilities
(including all environmental liabilities), obligations, losses, damages,
penalties, actions, judgments, suits, costs, taxes, expenses or disbursements of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement or any of the
other Transaction Documents or any other document in connection herewith or
therewith, including any of the foregoing relating to the use of proceeds of the
Working Capital Loans, the Letters of Credit, or the Notes or the violation of,
noncompliance with or liability under, any law (including environmental laws)
applicable to or enforceable against the Company, any of the Subsidiary
Guarantors, Holdings, the Parent, Trico Marine Cayman or Trico Holdco, or any of
the Collateral and all reasonable fees, costs and expenses (including reasonable
fees and expenses of legal counsel) incurred by any Indemnitee in connection
with any claim, action or proceeding in any respect relating to any of the
foregoing, whether or not suit is brought.
          “Indemnitee” has the meaning assigned to such term in Section 7.10(a)
hereof.
          “Indenture” has the meaning assigned to such term in paragraph 2 of
the Recitals hereof.
          “Initial Working Capital Facility Agent” has the meaning assigned such
term in the introductory paragraph hereof.
          “Initial Working Capital Facility Agreement” has the meaning assigned
to such term in paragraph 1 of the Recitals hereof.

9



--------------------------------------------------------------------------------



 



          “Insolvency or Liquidation Proceeding” means:
                    (1) any case commenced by or against the Company or any
other Guarantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Company or any other Guarantor, any receivership or
assignment for the benefit of creditors relating to the Company or any other
Guarantor or any similar case or proceeding relative to the Company or any other
Guarantor or its creditors, as such, in each case whether or not voluntary;
                    (2) any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Company or any other
Guarantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or
                    (3) any other proceeding of any type or nature in which
substantially all claims of creditors of the Company or any other Guarantor are
determined and any payment or distribution is or may be made on account of such
claims.
          “Intermediate Guarantor” has the meaning assigned to such term in the
introductory paragraph hereof.
          “Intervening Creditor” has the meaning assigned to such term in
Section 2.7(b) hereof.
          “Joinder Agreement” means an agreement substantially in the form of
Exhibit A.
          “Letter of Credit” means any letter of credit issued pursuant to the
Working Capital Facility Agreement.
          “Letter of Credit Outstandings” means, at any time, the sum of (i) the
aggregate maximum amount to be drawn under all outstanding Letters of Credit and
(ii) the amount of all Unpaid Drawings under the Working Capital Facility
Agreement.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction.
          “Majority Authorized Representative” means the Authorized
Representative of the Series of Secured Obligations that constitutes the larger
amount of the then outstanding Series of Secured Obligations.
          “Minority Authorized Representative” means the Authorized
Representative of the Series of Secured Obligations (other than the Priority
Facility

10



--------------------------------------------------------------------------------



 



Obligations) that constitutes the smaller amount of the then outstanding Series
of Secured Obligations.
          “Minority Authorized Representative Enforcement Date” means with
respect to a Series of Secured Obligations other than the Priority Facility
Obligations, the date (the “Enforcement Shift Trigger Date”) that is 120 days
(throughout which 120-day period the Minority Authorized Representative was the
Authorized Representative of such Series of Secured Obligations) after the
occurrence of each of (i) both (x) an Event of Default with respect to such
Series of Secured Obligations has occurred and is continuing and (y) such Series
of Secured Obligations is currently due and payable (or, in the case of any
Letter of Credit obligations, required to be cash-collateralized) in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the Secured Document for that Series of Secured Obligations, and (ii) the
receipt by the Collateral Agent and the Majority Authorized Representative of
written notice from the Authorized Representative of such Series of Secured
Obligations certifying as to the matters in (i)(x) and (y); provided that the
Minority Authorized Representative Enforcement Date shall be stayed and shall
not occur and shall be deemed not to have occurred if:
                    (1) prior to the Enforcement Shift Trigger Date the
Collateral Agent commenced (or was instructed by the Majority Authorized
Representative in accordance with this Agreement to commence) enforcement action
with respect to the Collateral, at any time thereafter so long as the Collateral
Agent is diligently pursuing (or has been instructed by the Majority Authorized
Representative to diligently pursue) enforcement action with respect to the
Collateral; and
                    (2) with respect to the Collateral in which at any time the
Company or a Guarantor that has granted a security interest, at any time the
Company or any Guarantor, as applicable, is then a debtor under or with respect
to any Insolvency or Liquidation Proceeding; and
provided, further, that if the Majority Authorized Representative has failed to
give any instruction to the Collateral Agent to commence enforcement action with
respect to the Collateral as of the date that would otherwise be the Minority
Authorized Representative Enforcement Date, then the Majority Authorized
Representative shall have an additional ten (10) business days to give such
instruction (which instruction, for clarity, shall stay the Minority Authorized
Representative Enforcement Date).
          “Non-Priority Collateral” means any Collateral pledged by the Parent
or any Intermediate Guarantor to secure the Secured Obligations (other than the
Priority Facility Obligations).
          “Nordea” has the meaning assigned to such term in the introductory
paragraph hereof.
          “Note Guarantee” means the joint and several guarantee pursuant to
Article 10 of the Indenture by a Guarantor of the Obligations of the Company
under the Indenture, the Notes and the Security Documents.

11



--------------------------------------------------------------------------------



 



          “Note Obligations” means Obligations under the Notes, the Note
Guarantees, the Indenture or, to the extent relating to any of the foregoing,
any Security Document.
          “Notes” means the Notes as defined in the Indenture.
          “Notice of Event of Default” means written notice given to the
Collateral Agent by the Priority Facility Agent, the Working Capital Facility
Agent or the Trustee, stating that an Event of Default has occurred and is
continuing.
          “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
          “Officer’s Certificate” has the meaning assigned to such term in the
Indenture and shall be for the benefit of the Collateral Agent, the Priority
Facility Agent, the Working Capital Facility Agent and the Trustee.
          “Opinion of Counsel” means a written opinion from legal counsel
addressed to the Collateral Agent, the Priority Facility Agent, the Working
Capital Facility Agent and the Trustee who is reasonably acceptable to the
Collateral Agent that meets the requirements of Section 13.05 of the Indenture.
The opinion may include exceptions and qualifications consistent with customary
practice for written third party legal opinions relating to the subject matter
of the opinion.
          “Parent” has the meaning assigned to such term in the introductory
paragraph hereof.
          “Person” means an individual, corporation, limited liability company,
partnership or other entity.
          “Priority Collateral” means all Collateral pledged to secure the
Priority Facility Obligations; provided that, for the avoidance of doubt,
Priority Collateral does not include Collateral pledged by the Parent or any
Intermediate Guarantor.
          “Priority Facility Agent” has the meaning assigned to such term in the
introductory paragraph hereof.
          “Priority Facility Agreement” has the meaning assigned to such term in
paragraph 3 of the Recitals hereof.
          “Priority Facility Authorized Representative” means the Authorized
Representative of the Priority Facility Obligations, as described in clause
(iii) of the definition of “Authorized Representative”.
          “Priority Facility Control Date” means the date that is 180 days after
the Priority Facility Agent has delivered instructions to the Applicable
Authorized

12



--------------------------------------------------------------------------------



 



Representative to commence an Enforcement Action in accordance with the terms of
Section 6.1(b) hereof.
          “Priority Facility Lenders” means any lender party to the Priority
Facility Agreement.
          “Priority Facility Loans” means any loan made under the Priority
Facility Agreement.
          “Priority Facility Obligations” means Obligations under the Priority
Facility Agreement and, to the extent related thereto, any Security Document.
          “Priority Standstill Period” means the period commencing upon the
occurrence of each of (a) both (i) an Event of Default has occurred and is
continuing under another Series of Secured Obligations and (ii) such Series of
Secured Obligations is currently due and payable (or, in the case of any Letter
of Credit obligations, required to be cash-collateralized) in full (whether as a
result of acceleration thereof or otherwise) in accordance with the Secured
Document for such Series of Secured Obligations, and (b) the receipt by the
Priority Facility Agent of written notice from the Authorized Representative
with respect to such Series of Secured Obligations certifying as to the matters
in (a)(ii) and (iii) and ending 120 days after such occurrence.
          “Realization Proceeds” includes any and all cash, securities and other
property received or realized from foreclosure, sale, collection suit or other
means of realization of the Liens upon any Collateral (including distributions
of Collateral in satisfaction of any Secured Obligations) or distributed in any
Insolvency or Liquidation Proceeding in respect of any claim upon any Secured
Obligation that is allowed or enforceable therein as a claim secured by any
Collateral pursuant to the Security Documents.
          “Refinance” means, in respect of any Indebtedness, to refinance,
extend, renew, defease, amend, increase, modify, supplement, restructure,
refund, replace or repay, or to issue other Indebtedness or enter alternative
financing arrangements, in exchange or replacement for such indebtedness (in
whole or in part), including by adding or replacing lenders, creditors, agents,
borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such Indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.
          “Residual Authorized Representative Enforcement Date” is the date (the
“Residual Enforcement Shift Trigger Date”) that is 120 days after the occurrence
of the Minority Authorized Representative Enforcement Date; provided that the
Residual Authorized Representative Enforcement Date shall be stayed and shall
not occur and shall be deemed not to have occurred if prior to the Residual
Enforcement Shift Trigger Date the Collateral Agent commenced (or was instructed
by the Minority Authorized Representative in accordance with this agreement to
commence) enforcement action with respect to the Collateral, at any time
thereafter so long as the Collateral Agent is

13



--------------------------------------------------------------------------------



 



diligently pursuing (or has been instructed by the Minority Authorized
Representative to diligently pursue) enforcement action with respect to the
Collateral.
          “SEC” means the U.S. Securities and Exchange Commission.
          “Secured Documents” means, collectively, (a) the Working Capital
Facility Agreement, (b) the Indenture and (c) the Priority Facility Agreement.
          “Secured Obligations” means, collectively, (a) the Working Capital
Facility Obligations, (b) the Note Obligations and (c) the Priority Facility
Obligations.
          “Secured Parties” means (a) the Collateral Agent, (b) the Working
Capital Facility Agent and the Working Capital Facility Lenders under the
Working Capital Facility Agreement, (c) the Trustee and the Holders of the Notes
and (d) the Priority Facility Agent and the Priority Facility Lenders under the
Priority Facility Agreement.
          “Security Documents” means this Agreement and one or more ship
mortgages, charges, floating charges, deeds of charge, security agreements,
factoring agreements, pledge agreements, collateral assignments, debentures,
mortgages, deeds of covenants, collateral agency agreements, deeds of trust or
other grants or transfers for security (including any Mortgages and Equipment
Pledges) executed and delivered by the Company or any Guarantor creating (or
purporting to create) a Lien in favor of the Collateral Agent upon the Priority
Collateral or the Non-Priority Collateral, as the case may be, for purposes of
securing the Secured Obligations or any other Obligations of the Company or any
Guarantor under the Secured Documents or the Security Documents, in each case,
as amended, modified, renewed, restated or replaced, in whole or in part, from
time to time, in accordance with its terms and the terms of the Secured
Documents.
          “Series of Secured Obligations” means (i) collectively, the Working
Capital Facility Obligations, (ii) collectively, the Note Obligations or
(iii) collectively, the Priority Facility Obligations.
          “Subsidiary Guarantee Agreement” means that certain Subsidiaries
Guaranty, dated as of September 21, 2010, among each of the guarantors party
thereto, in favor of Cantor Fitzgerald Securities, as administrative agent for
the benefit of the Secured Creditors (as defined therein).
          “Subsidiary Guarantor” has the meaning assigned to such term in the
introductory paragraph hereof.
          “TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§
77aaa—77bbbb) and the rules and regulations thereunder, as in effect on the date
on which the Indenture is qualified under the TIA.
          “Transaction Documents” means collectively the Secured Documents and
the Security Documents.

14



--------------------------------------------------------------------------------



 



          “Trico Holdco” has the meaning assigned to such term in the
introductory paragraph hereof.
          “Trico Marine Cayman” has the meaning assigned to such term in the
introductory paragraph hereof.
          “Trustee” has the meaning assigned to such term in paragraph 2 of the
Recitals hereof.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York or any other applicable jurisdiction.
          “Unpaid Drawings” means, with respect to any payment or disbursement
made by a Working Capital Facility Lender under any Letter of Credit issued by
it, the amount so paid until reimbursed.
          “US$” means United States dollars.
          “Vessel” means a multi-purpose service vessel, platform supply vessel,
subsea platform supply vessel, supply vessel, trenching and protection support
vessel, anchor handling, towing and supply vessel, crew boat, line handling
vessel, tanker, bulk carrier, barge, container vessel, reefer vessel, tug boat,
push boat, off shore supply vessel, floating storage production unit, barge and
in general any floating craft whose purpose may be partially or wholly to
(i) deploy, procure, process, transport, load, discharge, transfer or store
lawful cargo, drilling products, water or fuel, (ii) transport crew, personnel
or passengers or (iii) support construction, repair, maintenance and subsea
work, and all related spares, stores, equipment, additions and improvement
equipment related to such work whether it is attached to such vessel or not, in
each case used in a Permitted Business.
          “Working Capital Facility Agent” means (i) the Initial Working Capital
Facility Agent and (ii) any subsequent Working Capital Facility Agent
(x) designated in writing to the Collateral Agent (with a copy to the Trustee
and the Company specifying the name of such agent and its address) as the
“Working Capital Facility Agent” by Working Capital Facility Lenders holding a
majority in principal amount of Working Capital Loans made and face amount of
all Letters of Credit issued under the Working Capital Facility Agreement and
(y) that has executed a joinder agreement to this Agreement (which need only be
signed by such Working Capital Facility Agent) agreeing to be bound by the terms
and provisions of this Agreement and accepting the obligations of the Working
Capital Facility Agent in such capacity hereunder. Such Person shall succeed to
and become vested with all the rights, powers, privileges and duties of the
predecessor Working Capital Facility Agent, and the predecessor Working Capital
Facility Agent shall be discharged from its duties and obligations hereunder.
          “Working Capital Facility Agreement” means the Initial Working Capital
Facility Agreement including any related notes, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and in
each case as

15



--------------------------------------------------------------------------------



 



amended, restated, modified, renewed, refunded, replaced or Refinanced from time
to time so as to provide for an aggregate principal amount of borrowings and/or
face amount of letters of credit of up to $65,000,000 (such amendment,
restatement, modification, renewal, refunding, replacement or refinancing, a
“Working Capital Facility Refinancing”), regardless of whether such Working
Capital Facility Refinancing is with the same financial institutions or
otherwise. Notwithstanding anything to the contrary herein or in the Indenture,
nothing herein or therein shall be deemed to prohibit or otherwise restrict the
ability of the Company to effect a Working Capital Facility Refinancing in an
amount greater than the Indebtedness so amended, restated, modified, renewed,
refunded, replaced or Refinanced, provided that only such portion of the
aggregate principal amount of borrowings and/or face amount of Letters of Credit
incurred under such Working Capital Facility Refinancing that does not exceed
$65,000,000 at any one time outstanding shall be deemed to be Indebtedness
incurred under the Working Capital Facility Agreement.
          “Working Capital Facility Lenders” means any lender party to the
Working Capital Facility Agreement (including any banking affiliate of any such
lender which has agreed to issue Letters of Credit pursuant to the Working
Capital Facility Agreement).
          “Working Capital Loans” means any loan made under the Working Capital
Facility Agreement.
          “Working Capital Facility Obligations” means (i) the principal of any
Working Capital Loans and the amount of reimbursement obligations in respect of
any Letters of Credit (in a maximum aggregate outstanding principal amount of
$65,000,000) and (ii) all other Obligations under the Working Capital Facility
Agreement and, to the extent related to such Obligations, the Security
Documents.
          SECTION 1.2 Rules of Construction. Unless the context otherwise
requires:
               (a) a term has the meaning assigned to it;
               (b) an accounting term not otherwise defined has the meaning
assigned to it in accordance with GAAP;
               (c) “including” means “including without limitation,” “including
but not limited to” or words of similar import;
               (d) the word “will” shall be construed to have the same meaning
and effect as the word “shall”;
               (e) words in the singular include the plural, and in the plural
include the singular;
               (f) provisions apply to successive events and transactions;

16



--------------------------------------------------------------------------------



 



               (g) references to sections of or rules under the Securities Act
shall be deemed to include substitute, replacement of successor sections or
rules adopted by the SEC from time to time;
               (h) references to “Sections,” “clauses,” “Articles,” “Exhibits”
and “Schedules” shall be to Sections, clauses, Articles, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided;
               (i) the use in this Agreement of the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof;
               (j) for purposes of the definitions of Majority Authorized
Representative and Minority Authorized Representative, at any time, (i) the
outstanding amount of the Series of Secured Obligations constituting the Note
Obligations will be the principal amount of the Notes outstanding at such time,
(ii) the outstanding amount of the Series of Secured Obligations constituting
the Working Capital Facility Obligations will be the aggregate of the
Commitments of all Working Capital Facility Lenders at such time (or, if the
Commitments have been terminated in full at such time, the sum of the aggregate
principal amount of Working Capital Loans made and the face amount of any
undrawn Letters of Credit issued under the Working Capital Facility Agreement
(other than those already cash collateralized at 105% of face amount)
outstanding at such time) and (iii) the outstanding amount of the Series of
Secured Obligations constituting the Priority Facility Obligations will be the
sum of the aggregate principal amount of Priority Facility Loans made under the
Priority Facility Agreement outstanding at such time; and
               (k) for purposes of the definitions of “Working Capital Facility
Agreement” and “Working Capital Facility Obligations,” the maximum aggregate
outstanding amount of principal and reimbursement obligations under the Working
Capital Facility that may constitute “Working Capital Facility Obligations,” or
be deemed Indebtedness incurred under the Working Capital Facility Agreement,
shall, during any period in which an Actionable Event of Default has occurred
and is continuing, be reduced by any Realization Proceeds that have previously
been applied during such period pursuant to Section 2.7 to the payment (or, in
the case of any Letter of Credit Obligations, cash collateralization) of Working
Capital Facility Obligations.
ARTICLE II
OBLIGATIONS AND POWERS OF COLLATERAL AGENT; COLLATERAL
          SECTION 2.1 Undertaking of the Collateral Agent.
               (a) The Collateral Agent hereby irrevocably undertakes and
agrees, on the terms and conditions set forth in this Agreement, to act as agent
and as representative for the benefit solely and exclusively of the Priority
Facility Agent, the Trustee, the Working Capital Facility Agent and the present
and future Priority Facility Lenders, Working Capital Facility Lenders and
Holders, and in such capacity shall:

17



--------------------------------------------------------------------------------



 



                    (i) accept, enter into, hold, administer, maintain and
enforce all Security Documents, including all Collateral subject thereto, and
all Liens created or granted to it thereunder, perform its obligations
thereunder and protect, exercise and enforce the interests, rights, powers and
remedies granted or available to it under or pursuant to or in connection with
the Security Documents or applicable laws;
                    (ii) take all lawful and commercially reasonable actions
that it may deem necessary or advisable to protect or preserve its interests,
rights, powers and remedies in the Collateral and such interests, rights, powers
and remedies, including, instituting and maintaining such suits and proceedings
as it may deem expedient to prevent the impairment of, or to preserve or
protect, its interests, rights, powers and remedies in the Collateral, subject
to the terms of the Security Documents;
                    (iii) deliver and receive notices pursuant to the Security
Documents;
                    (iv) sell, assign, collect, assemble, foreclose on,
institute legal proceedings with respect to, or otherwise exercise or enforce
the rights and remedies of a secured party (including as mortgagee, vessel
mortgagee, marine mortgagee, stock pledgee, share pledgee, trust deed
beneficiary and insurance beneficiary or loss payee) with respect to the
Collateral and its other interests, rights, powers and remedies, subject to the
terms of the Security Documents;
                    (v) remit to the Priority Facility Agent, the Trustee or the
Working Capital Facility Agent, as provided in Section 2.7, all cash proceeds
received by the Collateral Agent from the collection, foreclosure or enforcement
of its interest in the Collateral under the Security Documents or any of its
other interests, rights, powers or remedies;
                    (vi) direct the disbursement of funds as expressly provided
for in this Agreement;
                    (vii) take any actions required to be taken under the
Security Documents subject to the provisions of this Agreement; and
                    (viii) provide instructions from time to time as required by
the terms of the Security Documents, subject to the terms of this Agreement;
provided, however, except as directed by the Applicable Authorized
Representative, the Collateral Agent shall not be obligated to act upon
directions purported to be delivered to it by any other Person or to foreclose
upon or otherwise enforce or take any action with respect to any Lien or other
remedy at law, equity or otherwise, or pursuant to any Security Document.
               (b) Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Agent set forth in Section 2.1(a) and agrees to
each of the other provisions of this Agreement applicable to the Collateral
Agent.

18



--------------------------------------------------------------------------------



 



               (c) Upon receipt of any Act of the Applicable Authorized
Representative, given in accordance with the terms of this Agreement, with
indemnities satisfactory to the Collateral Agent as provided in Section 4.14(d),
the Collateral Agent shall take, or direct the taking of, any action provided
for in such direction. Such action may include, (x) the giving of any release,
notice, approval, consent or waiver which may be called for hereunder or under
the Security Documents that the Collateral Agent is expressly authorized to
give, (y) the requiring of the execution and delivery of additional Security
Documents, or (z) employing agents or directing trustees in order to accomplish
the actions requested.
               (d) Notwithstanding the preceding, nothing shall impair the
ability of the Trustee or the Collateral Agent to take any action necessary to
comply with any obligations imposed under any applicable law, including the TIA.
               (e) Subject in all respects to the provisions of this Agreement,
upon the direction of the Applicable Authorized Representative, the Collateral
Agent shall take the actions specified to be taken by the Collateral Agent in
the Priority Facility Agreement, the Indenture and the Working Capital Facility
Agreement, as the case may be, and shall have all the rights and immunities
specified as those of the Collateral Agent in each of the Secured Documents.
          SECTION 2.2 Collateral.
               (a) The Collateral will secure, in accordance with the priorities
set forth in Section 2.7 hereof, the Secured Obligations and will be pledged by
the Company and the Guarantors to the Collateral Agent for the benefit of the
Secured Parties. The Collateral pledged by the Company will secure, in
accordance with the priorities set forth in Section 2.7 hereof, the Priority
Facility Loans made under the Priority Facility Agreement, the Notes issued
under the Indenture and the Working Capital Loans made and the Letters of Credit
issued under the Working Capital Facility Agreement and the Company’s
Obligations under the Security Documents; and the Collateral pledged by any
Guarantor will secure, in accordance with the priorities set forth in
Section 2.7 hereof, the guarantee by such Guarantor made under the Subsidiary
Guarantee Agreement of the Priority Facility Loans, the Note Guarantee of such
Guarantor and the guarantee by such Guarantor of the Working Capital Loans made
and the Letters of Credit issued under the Working Capital Facility Agreement
and such Guarantor’s Obligations under the Security Documents. Only the
Collateral Agent will be entitled to enforce the Liens granted under the
Security Documents.
               (b) No Indebtedness (other than the Secured Obligations) incurred
by the Company or any Guarantor may share in Liens in the Collateral.
               (c) Subject to the terms of the Secured Documents, the Company
and the Guarantors shall be permitted to incur additional Indebtedness in the
future under the Working Capital Facility Agreement which could share in the
Collateral. Any Indebtedness incurred under the Working Capital Facility
Agreement is, and will be required at all times to be, subject to this
Agreement. No collateral will secure any

19



--------------------------------------------------------------------------------



 



Indebtedness under the Working Capital Facility Agreement unless such collateral
is Collateral that also secures the Notes in accordance with this Agreement. The
principal amount of Indebtedness outstanding at any time under the Working
Capital Facility Agreement that is secured by the Collateral will be limited by
Section 4.07 and Section 4.14 of (and clause (i) of the definition of “Permitted
Liens” in) the Indenture and by Section 10.01 and Section 10.04 of the Initial
Working Capital Facility Agreement and Section 10.01 and Section 10.04 of the
Priority Facility Agreement.
               (d) Subject to the terms of the Secured Documents, the aggregate
principal amount of Indebtedness outstanding at any time that is secured by the
Collateral will be limited to $487,000,000, which shall consist of $400,000,000
in the case of the Indenture, $22,000,000 in the case of the Priority Facility
Agreement and $65,000,000 in the case of the Working Capital Facility Agreement.
               (e) Subject to the terms of the Security Documents, the Company
and the Guarantors will have the right to remain in possession and retain
exclusive control of the Collateral securing the Secured Obligations (other than
any cash, securities, obligations and Cash Equivalents constituting part of the
Collateral that may be deposited with the Collateral Agent in accordance with
the provisions of the Security Documents and other than as set forth in the
Security Documents), to freely operate or otherwise use the Collateral and to
collect, invest and dispose of any income therefrom unless an Actionable Event
of Default has occurred. Upon such an Actionable Event of Default, the
Collateral Agent will be entitled to foreclose upon and sell the Collateral or
any part thereof as provided in the Security Documents.
               (f) The Capital Stock and other securities of the Company or any
Guarantor constitute Collateral only to the extent that such Capital Stock and
other securities can secure the notes or the Note Guarantees without Rule 3-10
or Rule 3-16 of Regulation S-X under the Securities Act (or any other law, rule
or regulation) requiring separate financial statements of such Person to be
filed with the SEC (or any other governmental agency). In the event that
Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities Act requires or is
amended, modified or interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other governmental agency)
of separate financial statements of any Person due to the fact that such
Person’s Capital Stock and other securities secure the Notes or the Note
Guarantees, then such portion (and only such portion) of the Capital Stock and
other securities of such Person as shall constitute the minimum amount necessary
to avoid having such Person be subject to such requirement shall automatically
be released and deemed not to be part of the Collateral. In such event, each
Secured Document and any Security Document may be amended or modified, without
the consent of any holder of any Secured Obligation, to the extent necessary to
release the first-priority security interests on such portion of the shares of
Capital Stock and other securities that are so deemed to no longer constitute
part of the Collateral.
          In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the
Securities Act is amended, modified or interpreted by the SEC to permit (or is
replaced

20



--------------------------------------------------------------------------------



 



with another rule or regulation, or any other law, rule or regulations adopted,
which would permit) such Capital Stock and other securities to secure the Notes
or the Note Guarantees in excess of the portion then pledged without the filing
with the SEC (or any other governmental agency) of separate financial statements
of such Person, then such additional portion of the Capital Stock and other
securities of such Person as shall constitute the maximum additional amount
possible without having such Person be subject to such requirement shall
automatically be deemed to be a part of the Collateral. In such event, each
Secured Document or any Security Document may be amended or modified, without
the consent of any holder of any Secured Obligation, to the extent necessary to
subject such additional Capital Stock and other securities to the Liens under
the Security Documents.
          SECTION 2.3 Certain Letters of Credit. Notwithstanding anything to the
contrary contained herein (including, without limitation, Section 2.6(b)), the
parties hereto hereby acknowledge and agree that to the extent that any letter
of credit (other than any Letter of Credit issued under the Working Capital
Facility outstanding on September 21, 2010) issued by Nordea is cash
collateralized and the related obligations are not otherwise secured, no Secured
Party shall have a Lien on the amounts deposited in a deposit account or
securities account to cash collateralize such letter of credit and no such
deposited amounts shall form part of the Collateral, in each case so long as
such letter of credit or any related obligations remains outstanding.
          SECTION 2.4 Release or Subordination of Liens. The Collateral Agent
will not release or subordinate any Lien created or granted by any Security
Document, or consent to the release or subordination of any Lien created or
granted by any Security Document, except (i) as required by Article III; and
(ii) as ordered pursuant to applicable law under a final and nonappealable order
of a court of competent jurisdiction.
          SECTION 2.5 Enforcement of Liens.
               (a) If the Collateral Agent at any time receives a written notice
of the occurrence and continuance (as of the date of such notice) of any Event
of Default, it will promptly deliver written notice thereof to the Priority
Facility Agent, the Working Capital Facility Agent and the Trustee.
               (b) Upon the occurrence and continuance of any Actionable Event
of Default, subject to Article IV and Article VI, the Collateral Agent shall
act, or decline to act, as directed by an Act of the Applicable Authorized
Representative, in the exercise and enforcement of the Collateral Agent’s
interests, rights, powers and remedies in respect of the Collateral or under the
Security Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Agent will act, or decline to act, with
respect to the manner of such exercise of remedies as directed by an Act of the
Applicable Authorized Representative. Unless it has been directed to the
contrary by an Act of the Applicable Authorized Representative, the Collateral
Agent may (but shall not be obligated to) take or refrain from taking such
action with respect to

21



--------------------------------------------------------------------------------



 



such Actionable Event of Default as the Collateral Agent may deem advisable and
in the best interest of the holders of Secured Obligations.
          SECTION 2.6 Priority of Liens; Additional Collateral.
(a) Notwithstanding (i) anything to the contrary contained in the Secured
Documents, (ii) the time, order or method of attachment of the Collateral
Agent’s Liens, (iii) the time or order of filing or recording of financing
statements, vessel mortgage, marine mortgage or other documents filed or
recorded to create or perfect any Lien upon any Collateral, (iv) the time of
taking possession or control over any Collateral or (v) the rules for
determining priority under the UCC or any other law governing relative
priorities of secured creditors, all Liens at any time granted to secure any
Secured Obligations will secure all of the Secured Obligations in accordance
with the priorities set forth in Section 2.7.
               (b) The Priority Facility Agent, on behalf of the Priority
Facility Lenders, the Working Capital Facility Agent, on behalf of the Working
Capital Facility Lenders, and the Trustee, on behalf of the Holders, hereby
agree that, subject to Section 2.6(c), if any such Secured Party takes any
additional Collateral in respect of any Obligations, such Secured Party shall
take or cause to be taken by the Company or any other appropriate Person any and
all action necessary to create and perfect (i) first priority Liens for the
benefit of the Priority Facility Obligations and second priority Liens on an
equal and ratable basis for the benefit of the Note Obligations and the Working
Capital Facility Obligations in the Priority Collateral and (ii) first priority
Liens for the benefit of the Note Obligations and the Working Capital Facility
Obligations in the Non-Priority Collateral, subject to the payment priorities as
provided in this Agreement, including executing and delivering mortgages,
security agreements, financing statements, amendments to financing statements,
and any other agreements, documents, certificates or instruments necessary to
accomplish the foregoing.
               (c) Subject to Section 6.1(e), the Priority Facility Agent, on
behalf of the Priority Facility Lenders, the Working Capital Facility Agent, on
behalf of the Working Capital Facility Lenders, and the Trustee, on behalf of
the Holders, hereby agree to take or cause to be taken by the Company or any
other appropriate Person any and all action necessary to cause the Collateral
Agent to be designated as the sole secured party in respect of any Lien on any
Collateral securing the Secured Obligations, including executing and delivering
mortgages, security agreements, financing statements, amendments to financing
statements, and any other agreements, documents, certificates or instruments
evidencing or required or permitted to be filed to create or perfect a Lien on
any Collateral.
               (d) The Collateral Agent may from time to time direct the Company
and each Guarantor to: (i) execute, either alone or with the Collateral Agent,
the Company or any Guarantor, financing statements, security agreements,
documents, certificates or instruments pertaining to the Collateral or any part
thereof or (ii) execute and deliver any agreements, documents, certificates or
instruments as may be necessary to perfect a Lien on any Collateral. The
Priority Facility Agent, the Working Capital Facility Agent, the Trustee, the
Company and each Guarantor hereby authorizes the

22



--------------------------------------------------------------------------------



 



Collateral Agent to file such documents and take all further action that may be
necessary or desirable, to confirm, perfect, preserve and protect the security
interests intended to be granted under the Security Documents. Each of the
Priority Facility Agent, the Working Capital Facility Agent, the Trustee, the
Company and each Guarantor hereby authorizes the Collateral Agent to execute and
deliver on behalf of such Person and to file such other financing statements and
similar notices without the signature of such Person either in the Collateral
Agent’s name or in the name of such Person and as agent and attorney in fact for
such Person. Subject to the terms of Section 7.20, the Priority Facility Agent,
the Working Capital Facility Agent, the Trustee, the Company and each Guarantor
shall do all such additional and further acts or things, give such assurances
and execute such agreements, documents, certificates or instruments as the
Collateral Agent may reasonably request to vest more completely in and assure to
the Collateral Agent and the Secured Parties their rights under this Agreement
(including this Section 2.6) with respect to the Security Documents.
          SECTION 2.7 Application of Collateral.
               (a) If an Actionable Event of Default has occurred and is
continuing and the Collateral Agent takes action to enforce rights in respect of
any Collateral, or any distribution is made with respect to any Collateral in
any case of the Company or any Guarantor under any Bankruptcy Law, any
Realization Proceeds (subject to Section 2.7(b)) shall be applied, after payment
of all amounts owing to the Collateral Agent, (x) in the case of Priority
Collateral, first, to the payment in full of all Priority Facility Obligations,
and second, to the payment (or, in the case of any Letter of Credit Obligation
constituting a Working Capital Facility Obligation not already cash
collateralized at 105% of face amount, cash collateralization at 105% of the
face amount thereof) in full of the remaining Secured Obligations on a ratable
basis and (y) in the case of Non-Priority Collateral, among the Secured
Obligations to the payment (or, in the case of any Letter of Credit Obligation
constituting a Working Capital Facility Obligation not already cash
collateralized at 105% of face amount, cash collateralization at 105% of the
face amount thereof) in full of the Secured Obligations (other than the Priority
Facility Obligations) on an equal and ratable basis. If any Secured Party
obtains possession of any Collateral or realizes any Realization Proceeds in
respect thereof, at any time prior to the Discharge of all of the Secured
Obligations, then such Secured Party shall hold such Collateral and Realization
Proceeds in trust for the other Secured Parties (except in the case of any
Non-Priority Collateral held by Secured Parties listed in clauses (a), (b) or
(c) of the definition thereof, which does not need to be held in trust by the
Secured Party listed in clause (d) of the definition thereof), and promptly
transfer such Collateral and Realization Proceeds to the Collateral Agent to be
distributed in accordance with this Agreement.
               (b) Notwithstanding the foregoing, with respect to any Collateral
for which a Person (other than a Secured Party) has a lien or security interest
that is junior in priority to the security interest of any Series of Secured
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the security interest of any other Series of Secured
Obligations (such third party, an “Intervening Creditor”), the value of any
Collateral or proceeds which are allocated to

23



--------------------------------------------------------------------------------



 



such Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or proceeds to be distributed in respect of the Series of Secured
Obligations with respect to which such Impairment exists.
               (c) This Section 2.7 sets forth certain relative rights of the
Collateral Agent, the Priority Facility Agent, the Trustee and the Working
Capital Facility Agent. Nothing in this Agreement will:
                    (1) impair, as between the Company, any Guarantor and the
holders of the Secured Obligations, the obligation of the Company, which is
absolute and unconditional, to pay the Secured Obligations of the Company, and
the obligation of each Guarantor, which is absolute and unconditional, to pay
the Secured Obligations of such Guarantor, in each case, in accordance with
their respective terms or to perform any other obligation of the Company or any
Guarantor under the Priority Facility Agreement, the Indenture or the Working
Capital Facility Agreement; or
                    (2) affect the relative rights of holders of Secured
Obligations and other creditors of the Company or any of the Guarantors.
This Section 2.7 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each present and future holder of Secured
Obligations.
               (d) Until the date that the Collateral Agent applies all proceeds
pursuant to Section 2.7(a), a non-interest bearing segregated trust account (the
“Collateral Account”) on behalf of the Priority Facility Agent, the Trustee and
the Working Capital Facility Agent for the benefit of the respective holders of
the Secured Obligations shall be maintained by the Collateral Agent at its
corporate trust department in accordance with the terms of this Agreement. The
Collateral Account shall be, at all times, in the name of and under the control
of the Collateral Agent in its capacity as such. All Realization Proceeds
received by the Collateral Agent from any foreclosure, collection suit or other
realization of the Collateral Agent’s Liens upon any Collateral or distributed
in any Insolvency or Liquidation Proceeding shall be deposited in the Collateral
Account and, thereafter, shall be held and applied by the Collateral Agent all
in accordance with the terms of this Agreement.
               (e) The Collateral Agent shall establish, in addition to the
Collateral Account provided for in Section 2.7(d) above, a non-interest bearing
segregated trust account on behalf of the Company in the event of receipt by the
Company, Holdings or a Subsidiary Guarantor of (i) any Net Available Cash
attributable to a Sold Mortgaged Vessel or the Capital Stock of a Sold Vessel
Owning Guarantor, (ii) Refund Proceeds, (iii) any Net Event of Loss Proceeds
from any Event of Loss, or (iv) Net Available Cash from a Collateral
Disposition. All cash and cash equivalents received by the Collateral Agent from
any such event, shall be deposited in such account (“Cash Collateral Account”)
and thereafter shall be held, applied and/or disbursed by the Collateral Agent
in accordance with the terms of the Secured Documents and this Agreement. Such
Cash Collateral Account shall be maintained by the Collateral Agent at its
corporate trust department in accordance with this Agreement. The Cash

24



--------------------------------------------------------------------------------



 



Collateral Account shall be, at all times, in the name of and under the sole
control of the Collateral Agent in its capacity as such. Proceeds constituting
(i) any Realization Proceeds shall be deposited only in the Collateral Account,
and (ii) any Net Available Cash attributable to a Sold Mortgaged Vessel or the
Capital Stock of a Sold Vessel Owning Guarantor, Refund Proceeds, any Net Event
of Loss Proceeds from any Event of Loss and Net Available Cash from a Collateral
Disposition shall be deposited only in the Cash Collateral Account.
               (f) Pending the distribution of funds in the Collateral Account
or Cash Collateral Account in accordance with the provisions of the Secured
Documents and this Agreement, such Collateral Account and Cash Collateral
Account will be maintained as provided below:
                    (1) the Collateral Agent shall, subject to the provisions of
Article III and Article VI, and the other provisions of this Article II, from
time to time (i) invest amounts on deposit in the Collateral Account and the
Cash Collateral Account in Cash Equivalents and (ii) invest interest paid on
such Cash Equivalents and reinvest other proceeds of any such Cash Equivalents
that may mature or be sold, in additional Cash Equivalents, in each case at the
written direction of the Company so long as the Collateral Agent has not
received a Notice of Event of Default, and in Cash Equivalents described in
clause (2) or clause (3) of the definition of such term after such notice while
such Event of Default is continuing, with interest and proceeds that are not
invested or reinvested in Cash Equivalents deposited and held in the Collateral
Account or the Cash Collateral Account, as applicable; notwithstanding the
foregoing, the Company shall to the extent possible, ensure that the Collateral
Agent is directed to invest (and in the case of investments made following the
receipt by the Collateral Agent of a Notice of Event of Default, the Collateral
Agent shall, to the extent possible, invest) any funds to be distributed on a
date intended for the distribution of any amounts or proceeds therefrom in Cash
Equivalents that shall mature or become liquid on or prior to such date;
                    (2) all Cash Equivalents in respect of the Collateral
Account and the Cash Collateral Account and all interest and income received
thereon and therefrom and the net proceeds realized on the maturity or sale
thereof shall be held in the Collateral Account or the Cash Collateral Account,
as applicable, as a part of the Collateral pursuant to the terms hereof; and
                    (3) the Collateral Account and the Cash Collateral Account
shall each be subject to such applicable laws, and such applicable regulations
of the Board of Governors of the Federal Reserve System and of any other
appropriate banking or regulatory authority, as are in effect from time to time.
               (g) In connection with the application of proceeds pursuant to
Section 2.7(a), except as otherwise directed by an Act of the Applicable
Authorized Representative, the Collateral Agent may sell any non-cash proceeds
for cash prior to the application of the proceeds thereof.

25



--------------------------------------------------------------------------------



 



               (h) In connection with the application of proceeds pursuant to
Section 2.7(a), the Collateral Agent may be required, and is hereby authorized
by the Priority Facility Agent, the Trustee and the Working Capital Facility
Agent, to convert foreign currency proceeds to US$ or US$ proceeds to foreign
currency, as may be required to satisfy the respective Secured Obligations in
the currency in which such Secured Obligations are denominated. The Collateral
Agent shall make any such conversion in accordance with its own banking
procedures in a timely fashion so as to allow the distribution of proceeds
pursuant to Section 2.7(a) on the date otherwise specified for such payment.
               (i) Except as provided in Section 2.7(f)(1) in the case where the
Collateral Agent has received a Notice of Event of Default, the Collateral Agent
shall have no obligation to invest and reinvest any cash held in the absence of
timely and specific investment direction from the Company. The Collateral Agent
shall have no liability for the selection of investments or for any loss
incurred in connection with any investment or any sale, liquidation or
redemption.
               (j) In the event the Collateral Agent receives proceeds of the
disposition of any Collateral in circumstances in which the terms of the Secured
Documents or the Security Documents do not direct the Collateral Agent as to the
application of such proceeds, the Collateral Agent may request that the
Applicable Authorized Representative instruct the Collateral Agent as to the
proper application of such proceeds; provided that so long as the Collateral
Agent has not received a Notice of Event of Default, the Collateral Agent shall
not act on such instructions from the Applicable Authorized Representative
unless it has also obtained the consent thereto from the Company. Prior to the
receipt of such instructions and, if required as aforesaid such consent thereto
contemplated by the terms of this Section 2.7(j), the Collateral Agent shall
deposit such proceeds in the Cash Collateral Account.
               (k) The Collateral Agent in its capacity as bank and securities
intermediary hereby agrees to comply with any and all entitlement orders (within
the meaning of Section 8-102 of the UCC) and/or instructions (within the meaning
of Section 9-104(a)(2) of the UCC) originated by the Collateral Agent, in its
capacity as a Secured Party, directing the disposition of funds or other assets
in the Collateral Account or the Cash Collateral Account, in each case without
the consent of Company, Holdings or any Guarantor.
          SECTION 2.8 Credit Bid Rights.
               (a) If, during the continuance of an Actionable Event of Default,
the Collateral Agent forecloses any of its Liens upon any Collateral, whether by
public sale, private sale or judicial foreclosure or otherwise, and if directed
in writing by an Act of the Applicable Authorized Representative, to exercise
its credit bid rights as provided in this Section 2.8(a), the Collateral Agent,
acting for and on behalf of the Priority Facility Lenders, the Holders and the
Working Capital Facility Lenders, shall be entitled (to the fullest extent it
may lawfully do so) to use and apply then matured Secured Obligations as a
credit on account of the purchase price payable by the Collateral

26



--------------------------------------------------------------------------------



 



Agent for any Collateral sold to the Collateral Agent at the corresponding
foreclosure sale, for all purposes related to bidding and making settlement or
payment of the purchase price at such foreclosure sale.
               (b) Each of the Company and the Guarantors hereby grants,
confirms and agrees to cooperate with and permit the exercise and enforcement of
the rights set forth in this Section 2.8.
          SECTION 2.9 Appointment and Powers of the Collateral Agent.
               (a) The Collateral Agent is hereby irrevocably appointed as agent
and representative of and on behalf of and for the benefit of the Secured
Parties, to secure the payment and performance in full of the Secured
Obligations. The Collateral Agent hereby accepts such appointment. In addition,
the Collateral Agent is hereby irrevocably appointed as security trustee on
behalf of and for the benefit of the Secured Parties with respect to that
certain first preferred Vanuatu ship mortgage over the Vanuatu registered vessel
NORTHERN PRINCESS, Official No. 1576, to be entered into contemporaneously with
this Agreement and as the same may be amended, modified or restated from time to
time. The Collateral Agent hereby accepts such appointment. Each of the Priority
Facility Agent, the Trustee and the Working Capital Facility Agent confirms that
each Priority Facility Lender (in the case of the Priority Facility Agent),
Holder (in the case of the Trustee) and each Working Capital Facility Lender (in
the case of the Working Capital Facility Agent) has (i) irrevocably appointed
the Collateral Agent, in such capacity, to act as its agent and Collateral Agent
under this Agreement and (ii) irrevocably authorized the Collateral Agent to
perform the duties and exercise the rights, powers and discretions that are
specifically given to it under this Agreement, together with any other
incidental rights, powers and discretions.
               (b) The Collateral Agent is irrevocably authorized and empowered
to enter into and perform its obligations and protect, perfect, exercise and
enforce its interest, rights, powers and remedies, in each case pursuant to the
Security Documents and applicable law and to act as set forth in this Article II
or as requested in any lawful directions given to it from time to time in
respect of any matter by Act of the Applicable Authorized Representative.
               (c) Subject to Article IV, the Collateral Agent shall take
direction only pursuant to an Act of the Applicable Authorized Representative.
               (d) No direction given to the Collateral Agent (whether given by
Act of the Applicable Authorized Representative or otherwise by any Person) that
in the sole judgment of the Collateral Agent imposes, or purports to impose or
might reasonably be expected to impose, upon the Collateral Agent any obligation
or liability not set forth in or arising under this Agreement or any other
Security Document accepted by the Collateral Agent shall be binding upon the
Collateral Agent unless the Collateral Agent elects, at its sole discretion, to
accept such direction.

27



--------------------------------------------------------------------------------



 



               (e) Except as specifically provided herein, the Priority Facility
Agent, the Working Capital Facility Agent and the Trustee are party to this
Agreement solely to confirm their acknowledgement of the undertaking of the
Collateral Agent set forth in Section 2.1(a) and their acceptance of the rights
granted to them by this Agreement. Neither the Priority Facility Agent, the
Working Capital Facility Agent nor the Trustee nor any Secured Party nor any
other holder of Secured Obligations shall have (i) any obligation or liability
under this Agreement (except as specifically provided herein) or under any Act
of the Applicable Authorized Representative, to which it is not a signatory
party, (ii) any responsibility or duty whatsoever in respect of the Collateral
or the Security Documents or any other interest, right, power or remedy granted
to or enforceable by the Collateral Agent, it being understood and agreed by the
Collateral Agent and by the Company and the Guarantors that only the Collateral
Agent shall be bound by, or liable for breach of, the obligations of the
Collateral Agent set forth in or arising under the Security Documents, including
all obligations imposed by law upon a secured party relating to the protection,
maintenance, release or enforcement of any security interest in any Collateral
or any other interest, right, power or remedy of the Collateral Agent, or
(iii) any liability whatsoever for any act or omission of the Collateral Agent,
whether or not constituting a breach of the Collateral Agent’s undertaking and
obligations under this Agreement or otherwise constituting wrongful conduct.
          SECTION 2.10 Exclusive Benefit. The Collateral Agent will accept,
hold, administer and enforce all Liens on the Collateral, and all Collateral, at
any time transferred or delivered to it and all other interests, rights, powers
and remedies at any time granted to or enforceable by the Collateral Agent and
all property included in the Collateral solely and exclusively for the benefit
of the holders of the applicable Secured Obligations, as herein provided, and
will distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively as provided in Section 2.7.
ARTICLE III
LIEN RELEASES
          SECTION 3.1 Release of Liens on Collateral.
               (a) The Collateral Agent shall release the Liens upon the
Collateral:
                    (1) in whole, upon payment (or, in the case of Letters of
Credit, cash-collateralization at 105% of face amount) in full of the Priority
Facility Loans made under the Priority Facility Agreement, the Notes, the
Working Capital Loans made and Letters of Credit issued under the Working
Capital Facility Agreement and all other Secured Obligations that are
outstanding, due and payable at the time the Priority Facility Loans made under
the Priority Facility Agreement, the Notes, the Working Capital Facility Loans
made and Letters of Credit issued under the Working Capital Facility Agreement
and such other Secured Obligations are paid (or, in the case of Letters of
Credit, cash-collateralized) in full, and in connection with such payments under
the

28



--------------------------------------------------------------------------------



 



Working Capital Facility Agreement, any Commitments which are in effect at the
time thereof are fully and completely terminated;
                    (2) with respect to the Note Obligations only, upon receipt
of written notice from the Trustee of satisfaction and discharge of the
Indenture as set forth in Section 8.09 of the Indenture;
                    (3) with respect to the Note Obligations only, upon receipt
of written notice from the Trustee of a Legal Defeasance as set forth in
Section 8.02 of the Indenture;
                    (4) with respect to the Note Obligations only, upon receipt
of written notice from the Trustee of payment in full of the Notes and all other
Note Obligations that are outstanding, due and payable at the time the Notes are
paid in full;
                    (5) with respect to the Working Capital Facility Obligations
only, upon payment in full of the Working Capital Facility Loans made (and cash
collateralization of all Letters of Credit issued at 105% of face amount) under
the Working Capital Facility Agreement and all other Working Capital Facility
Obligations that are outstanding, due and payable at the time the Working
Capital Facility Obligations are paid (or, in the case of Letters of Credit,
cash-collateralized at 105% of face amount) in full, and in connection
therewith, any Commitments which are in effect at the time thereof are fully and
completely terminated;
                    (6) with respect to the Priority Facility Obligations only,
upon payment in full of the Priority Facility Loans made under the Priority
Facility Agreement and all other Priority Facility Obligations that are
outstanding, due and payable at the time the Priority Facility Obligations are
paid;
                    (7) as to any Collateral that constitutes all or
substantially all of the Collateral, with the consent of all of the Priority
Facility Lenders (unless such Collateral is Non-Priority Collateral), the
Holders of 100% in principal amount of the Notes and all of the Working Capital
Facility Lenders (including consents obtained in connection with a tender offer
or exchange offer for, or purchase of, the Notes);
                    (8) subject to the provisions of this Agreement, as to any
Collateral which constitutes less than all or substantially all of the
Collateral, with the consent of the holders of a majority in principal amount of
all Priority Facility Loans made under the Priority Facility Agreement then
outstanding (unless such Collateral is Non-Priority Collateral), Holders of a
majority in principal amount of the Notes and holders of a majority in principal
amount of all Working Capital Loans made and the face amount of all Letters of
Credit issued under the Working Capital Facility Agreement then outstanding (or,
if no Working Capital Loans or Letters of Credit are then outstanding but the
Commitments remain then in effect, such Commitments), voting together as a
single

29



--------------------------------------------------------------------------------



 



class (including consents obtained in connection with a tender offer or exchange
offer for, or purchase of, the Notes);
                    (9) as to any Collateral (i) that is (or is deemed to be)
sold or otherwise disposed of by Holdings, the Company or any Subsidiary
Guarantor (to a Person other than Holdings, the Company or any Subsidiary
Guarantor) in a Collateral Disposition or (in the case of any Collateral (other
than the Designated Collateral)) any other transaction, in each case, permitted
by the Priority Facility Agreement (unless such Collateral is Non-Priority
Collateral), the Working Capital Facility Agreement and the Indenture, at the
time of such sale or disposition, to the extent of the interest sold or disposed
of in accordance with the terms of the Indenture and so long as all cash
proceeds thereof are deposited in the Cash Collateral Account to the extent
required by the Indenture and the Priority Facility Agreement, (ii) that
constitutes a portion of the Cash Collateral Account that is to be applied
(x) to redemption of Notes (and repayment of Priority Facility Loans under the
Priority Facility Agreement and the Working Capital Loans (or cash
collateralization of Letters of Credit) under the Working Capital Facility
Agreement), in each case in accordance with Section 2.7 or (y) to purchase
Qualified Substitute Collateral as described under Section 4.25 of the Indenture
and to the extent such purchase is permitted by the Priority Facility Agreement,
(iii) that constitutes Collateral Excess Proceeds which have been offered to,
but not accepted by, the Holders (and have not been used to repay Priority
Facility Loans under the Priority Facility Agreement or Working Capital Loans or
cash collateralize Letters of Credit under the Working Capital Facility
Agreement) and are released as set forth in Section 4.11 of the Indenture or
(iv) that is owned or at any time acquired by a Subsidiary Guarantor that has
been released from its Note Guarantee and its guarantee of the Working Capital
Loans pursuant to the Subsidiary Guarantee and the Working Capital Facility
Agreement, concurrently with the release thereof; or
                    (10) with respect to the Note Obligations, as to any Capital
Stock or other securities as and to the extent specified in the first paragraph
of Section 2.2(f).
          To the extent that any proceeds of the Cash Collateral Account are
being released pursuant to clause (9)(ii)(y) of this Section 3.1 in order to
allow the Company, Holdings or any Subsidiary Guarantor to acquire Qualified
Substitute Collateral, any Vessel or Specialized Equipment or Additional Assets,
in addition to any other requirements imposed on the Company in connection with
such release under this Agreement or any Security Document, such release is
expressly conditioned upon compliance by the Company with the provisions of
Section 4.25 of the Indenture and the provisions of the Priority Facility
Agreement.
               (b) The Collateral Agent agrees for the benefit of the Company
and the Guarantors that if the Collateral Agent at any time receives:
                    (1) an Officer’s Certificate stating that (i) the signing
officer has read Article III of this Agreement and understands the provisions
and the definitions relating hereto, (ii) such officer has made such examination
or investigation as

30



--------------------------------------------------------------------------------



 



is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement, all other Security Documents,
the Priority Facility Agreement, the Indenture and the Working Capital Facility
Agreement, if any, relating to the release of the Collateral have been complied
with, (iii) the Collateral Agent is permitted by the Priority Facility
Agreement, the Working Capital Facility Agreement, the Indenture and this
Agreement to release any property of the Company or a Guarantor described in
such Officer’s Certificate from any Lien granted by a Security Document
specified in such Officer’s Certificate, (iv) if such release is required as a
result of a Collateral Disposition, the proceeds thereof will be applied in
accordance with the Priority Facility Agreement, the Working Capital Facility
Agreement and the Indenture, as the case may be, and such sale has been
consummated in compliance with all other applicable requirements of the Priority
Facility Agreement, the Working Capital Facility Agreement and the Indenture, as
the case may be, (v) no Default or Event of Default will result from the release
of such Lien, and (vi) in the opinion of such officer, all conditions precedent
(including any required substitution of Collateral), if any, applicable to the
foregoing (as the case may be) have been complied with;
                    (2) the proposed instrument or instruments releasing such
Lien as to such property in recordable form, if applicable;
                    (3) an accompanying Opinion of Counsel for the Company to
the effect that the release of such Lien as to such property is permitted by
this Agreement, the Working Capital Facility Agreement and the Indenture, and
that such proposed releasing instrument is effective solely to release such Lien
as to such property, without requiring the Collateral Agent to make any
representation or warranty in respect thereto, without releasing or satisfying
any obligation secured by such Lien, and without imposing any obligation or
liability upon the Collateral Agent or any other Person;
then, the Collateral Agent shall execute (with such acknowledgements and
notarizations as are required) and deliver such release to the Company or
applicable Guarantor on or before the later of (x) the date specified in such
request for such release and (y) the tenth Business Day after the date of
receipt of the items required by this Section 3.1(b) by the Collateral Agent.
          The release of any Collateral from the terms of the Security Documents
shall not be deemed to impair the security under the Security Documents in
contravention of the provisions thereof if and to the extent the Collateral is
released pursuant to this Agreement and the Security Documents. To the extent
applicable, the Company shall cause TIA § 314(d) relating to the release of
property from the Lien of the Security Documents and relating to the
substitution therefor of any property to be subjected to the Lien of the
Security Documents to be complied with. Any certificate or opinion required by
TIA § 314(d) may be made by an Officer of the Company, except in cases where TIA
§ 314(d) requires that such certificate or opinion be made by an independent
Person, which Person shall be an independent engineer, appraiser or other expert
selected by the Company in the exercise of reasonable care. For purposes of this
Section 3.1, a Person is “independent” if such Person (a) is in fact
independent, (b) does not have any direct financial interest or any material
indirect financial interest in the Company or any

31



--------------------------------------------------------------------------------



 



Guarantor and (c) is not an officer, employee, promoter, underwriter, trustee,
partner or director or Person performing similar functions to any of the
foregoing for the Company or any Guarantor. The Collateral Agent and the Trustee
shall be entitled to receive and conclusively rely upon a certificate provided
by any such Person confirming that such Person is independent within the
foregoing definition.
          SECTION 3.2 Delivery of Copies to the Priority Facility Agent, Working
Capital Facility Agent and Trustee. The Company shall deliver to the Priority
Facility Agent, the Working Capital Facility Agent and the Trustee a copy of
each Officer’s Certificate and Opinion of Counsel delivered to the Collateral
Agent pursuant to Section 3.1, together with copies of all other opinions and
documents delivered to the Collateral Agent with such Officer’s Certificate. The
Priority Facility Agent, the Working Capital Facility Agent and the Trustee
shall not be obligated to take notice thereof or to act thereon.
          SECTION 3.3 Sufficiency of Release. All purchasers and grantees of any
property or rights purporting to be released herefrom shall be entitled to rely
upon any release executed by the Collateral Agent hereunder as sufficient for
the purpose of constituting a good and valid release of the property therein
described from the Lien of the Security Documents.
          SECTION 3.4 Purchaser Protected. No purchaser or grantee of any
property or rights purporting to be released herefrom shall be bound to
ascertain the authority of the Collateral Agent to execute the release or to
inquire as to the existence of any conditions herein prescribed for the exercise
of such authority; nor shall any purchaser or grantee of any property or rights
permitted by the Security Documents to be sold or otherwise disposed of by the
Company or any Guarantor be under any obligation to ascertain or inquire into
the authority of the Company or such Guarantor, as the case may be, to make such
sale or other disposition.
          SECTION 3.5 Collateral Agent not Required to Serve, File or Record.
The Collateral Agent is not required to serve, file, register or record any
instrument releasing its Liens in any Collateral. Anything herein or in the
Security Documents to the contrary notwithstanding, except if otherwise
instructed and indemnified in accordance with the terms of this Agreement, the
Collateral Agent shall be under no obligation to file or prepare any financing
statement or continuation statement or to take any action or to execute any
further documents or instruments in order to create, preserve or perfect the
security interest granted herein and in the Security Documents, such obligations
being otherwise the obligations of the Company.
          SECTION 3.6 Trustee Notices. In the event that the Company delivers an
Officer’s Certificate to the Trustee certifying that its obligations under the
Indenture and the Notes have been satisfied and discharged by complying with the
provisions of Section 8.09 of the Indenture, and such other documents and/or
funds as are required to be delivered or paid pursuant to Section 8.09 of the
Indenture have been delivered and paid, the Trustee shall notify the Collateral
Agent in writing that such obligations have been satisfied and discharged in
accordance with the terms of the

32



--------------------------------------------------------------------------------



 



Indenture, and shall take such other actions in connection therewith as may be
required or contemplated by the Security Documents to be taken by the Trustee.
          SECTION 3.7 Delivery of Certain Notices to the Collateral Agent. The
Company agrees promptly to furnish to the Collateral Agent a copy of each notice
it delivers to the Priority Facility Agent, the Working Capital Facility Agent
or the Trustee pursuant to the requirements of the TIA.
ARTICLE IV
IMMUNITIES OF THE COLLATERAL AGENT
          SECTION 4.1 No Implied Duty. The Collateral Agent shall not have any
duties or responsibilities except those expressly assumed by it in this
Agreement and the other Security Documents and no implied duties or obligations
shall be read into this Agreement or the other Security Documents against the
Collateral Agent. The Collateral Agent shall not be required to take any action
which is contrary to applicable law or any provision of this Agreement or the
other Security Documents. The Collateral Agent makes no representation as to the
validity, value, genuineness or the collectability of any security or other
document or other instrument held by or delivered to the Collateral Agent.
Notwithstanding anything to the contrary contained in any other Transaction
Document, the Collateral Agent shall not be called upon to advise any party as
to the wisdom in taking or refraining to take any action with respect to the
Collateral or be a trustee for or have any fiduciary obligation to any party.
          SECTION 4.2 Appointment of Co-Agents and Sub-Agents. The Collateral
Agent may employ agents and appoint sub-agents, attorneys, custodians, nominees
or co-collateral agents as it determines appropriate in the performance of its
duties hereunder. The Collateral Agent will exercise reasonable care in
selecting any such agent, sub-agent, attorney, custodian, nominee or
co-collateral agent and in supervising the performance of any duties delegated
to any such agent, sub-agent, attorney, custodian, nominee or co-collateral
agent but shall not otherwise be responsible or liable for any act or omission
of any such agent, sub-agent or co-collateral agent.
          SECTION 4.3 Other Agreements. The Collateral Agent has accepted and is
bound by each of the Security Documents delivered to it as of the date of this
Agreement and, subject to this Agreement, shall accept and be bound by all
Security Documents delivered to it at any time after the date of this Agreement.
The Collateral Agent shall not otherwise be bound by, or obligated to take
cognizance of the provisions of, any agreement to which it is not a party,
including the Priority Facility Agreement, the Working Capital Facility
Agreement or the Indenture, except as otherwise expressly provided herein.
          SECTION 4.4 Solicitation of Instructions. The Collateral Agent may at
any time solicit (i) an Act of the Applicable Authorized Representative;
(ii) written direction of the Priority Facility Agent, the Working Capital
Facility Agent or the Trustee; (iii) solely as expressly provided in
Section 5.2, written direction of the

33



--------------------------------------------------------------------------------



 



Company or (iv) in any case, an order of a court of competent jurisdiction, as
to any action that it may be requested or required to take, or which it may
propose to take, in the performance of any of its obligations under this
Agreement or the other Security Documents and shall be fully justified in
failing or refusing to act whether under this Agreement or any other Security
Document until it shall have received such requisite direction or order, and any
such direction shall in any event be subject to Section 2.9(d).
          SECTION 4.5 Limitation of Liability. The Collateral Agent shall not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any Security Document, except for its own gross negligence,
bad faith or willful misconduct.
          SECTION 4.6 Documents in Satisfactory Form. The Collateral Agent shall
be entitled to require that all agreements, certificates, opinions, instruments
and other documents at any time submitted to it, including those expressly
provided for in this Agreement, be delivered to it in a form and upon
substantive provisions reasonably satisfactory to it.
          SECTION 4.7 Entitled to Rely. The Collateral Agent may rely
conclusively upon any certificate, notice or other document (including any
teletransmission) reasonably believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons and
need not investigate any fact or matter stated in any such document. The
Collateral Agent may seek and rely upon any judicial order or judgment, upon any
advice, opinion or statement of legal counsel, independent consultants and other
experts selected by it in good faith and upon any certification, instruction,
notice or other writing delivered to it by the Company or any of the Guarantors
in compliance with the provisions of this Agreement or delivered to it by the
Priority Facility Agent, the Working Capital Facility Agent or the Trustee as an
Act of the Applicable Authorized Representative, without being required to
determine the authenticity thereof or the correctness of any fact stated therein
or the propriety or validity of service thereof. The Collateral Agent may act in
reliance upon any instrument comporting, in all material respects, with the
provisions of this Agreement or any signature reasonably believed by it to be
genuine and may assume that any Person purporting to give notice or receipt or
advice or make any statement or execute any document in connection with the
provisions hereof has been duly authorized to do so. To the extent an Officer’s
Certificate or an Opinion of Counsel is required or permitted under this
Agreement to be delivered to the Collateral Agent in respect of any matter, the
Collateral Agent may rely conclusively on such Officer’s Certificate or Opinion
of Counsel as to such matter in the absence of bad faith on the part of the
Collateral Agent.
          SECTION 4.8 Defaults and Events of Default. The Collateral Agent shall
not be required to inquire as to the occurrence or absence of any Default or
Event of Default and shall not be affected by or required to act upon any notice
or knowledge as to the occurrence of any Default or Event of Default unless and
until it receives a Notice of Event of Default, or except as otherwise expressly
provided herein.

34



--------------------------------------------------------------------------------



 



          SECTION 4.9 Actions by Collateral Agent. Subject to Section 4.4,
Section 7.21 and any other express provision hereof, as to any matter not
expressly provided for by this Agreement or any other Security Document, the
Collateral Agent will act or refrain from acting as directed by an Act of the
Applicable Authorized Representative, and will be fully protected and
indemnified by the holders of the Secured Obligations (other than the Holders of
the Notes) relating to such Act of the Applicable Authorized Representative in
doing so (except to the extent of the Collateral Agent’s gross negligence, bad
faith or willful misconduct), and any action taken, suffered or omitted pursuant
hereto or thereto shall be binding on all holders of the Secured Obligations.
          SECTION 4.10 Security or Indemnity in favor of the Collateral Agent.
The Collateral Agent shall not be required to advance or expend any funds or
otherwise incur any liability, financial or otherwise, in the performance of its
duties or the exercise of its powers or rights hereunder unless it has been
provided with security or indemnity which it, in its discretion, deems
sufficient against any and all liability or expense which may be incurred by it
by reason of taking or continuing to take such action.
          SECTION 4.11 Limitations on Duty of Collateral Agent in Respect of
Collateral.
               (a) Beyond the exercise of reasonable care in the custody of
Collateral in its possession, the Collateral Agent will have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Agent
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral. The Collateral Agent will be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords similar
property, and the Collateral Agent will not be liable or responsible for any
loss or diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith or as selected by any other Person.
               (b) The Collateral Agent will not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes gross negligence, bad faith or willful misconduct on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Company or any Guarantor, as the case may be, to the Collateral, for insuring
the Collateral or for the payment of taxes, charges, assessments or Liens upon
the Collateral or otherwise as to the maintenance of the Collateral. The
Collateral Agent

35



--------------------------------------------------------------------------------



 



hereby disclaims any representation or warranty to the present and future
holders of the Secured Obligations concerning the perfection of the Liens
granted hereunder or in the value of any of the Collateral.
          SECTION 4.12 Assumption of Rights, Not Assumption of Duties.
Notwithstanding anything to the contrary contained herein, but subject in all
respects to Section 7.10 hereof:
                    (1) each of the parties thereto will remain liable under
each of the Security Documents (other than this Agreement) to the extent set
forth therein to perform all of their respective duties and obligations
thereunder to the same extent as if this Agreement had not be executed;
                    (2) the exercise by the Collateral Agent of any of its
rights, remedies or powers hereunder will not release such parties from any of
their respective duties or obligations under the other Security Documents; and
                    (3) the Collateral Agent will not be obligated to perform
any of the obligations or duties of any of the parties thereunder other than
those of the Collateral Agent.
          SECTION 4.13 No Liability for Clean Up of Hazardous Materials. In the
event that the Collateral Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any obligation for the benefit of another, which in the Collateral
Agent’s sole discretion may cause the Collateral Agent to be considered an
“owner or operator” under any environmental laws or otherwise cause the
Collateral Agent to incur, or be exposed to, any environmental liability or any
liability under any other federal, state or local law, the Collateral Agent
reserves the right, instead of taking such action, either to resign as
Collateral Agent or to arrange for the transfer of the title or control of the
asset to a court appointed receiver. The Collateral Agent will not be liable to
any Person for any environmental liability or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Collateral Agent’s actions and conduct as authorized, empowered
and directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any hazardous materials into the environment.
          SECTION 4.14 Not Responsible for Recitals; Other Matters.
               (a) The recitals contained herein shall be taken as statements of
the Company and the Guarantors, and the Collateral Agent assumes no
responsibility for their correctness. The Collateral Agent makes no
representation as to the validity or sufficiency of this Agreement.
               (b) The Collateral Agent shall not be liable for any error of
judgment made in good faith by an officer or officers of the Collateral Agent,
unless it

36



--------------------------------------------------------------------------------



 



shall be conclusively determined by a court of competent jurisdiction that the
Collateral Agent was grossly negligent in ascertaining the pertinent facts.
               (c) Whenever in the administration of the provisions of this
Agreement or the Security Documents, the Collateral Agent shall deem it
necessary or desirable that a matter be proved or established prior to taking or
suffering any action to be taken, such matter may, in the absence of gross
negligence or bad faith on the part of the Collateral Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate or an Opinion of
Counsel, which shall be full warrant to the Collateral Agent for any action
taken, suffered or omitted by it under the provisions of the Agreement or the
Security Documents upon the faith thereof.
               (d) The Collateral Agent shall be under no obligation to exercise
any of the rights vested in it by this Agreement or the Security Documents or to
enforce any remedy or realize upon any of the Collateral unless (i) subject to
Section 2.9(d), it has been directed to take such action pursuant to the terms
of Section 2.1(c) herein, and (ii) it has been offered security or indemnity
satisfactory to it against the costs, expenses and liabilities (including fees
and expenses of its agents and counsel) that might be incurred by it in
compliance with such request or direction. Neither of the Authorized
Representatives shall be required to personally offer such indemnity or
security.
ARTICLE V
RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT
          SECTION 5.1 Resignation or Removal of Collateral Agent. Subject to
compliance by the Collateral Agent with the second sentence and third sentence
of Section 5.2 hereof, if applicable, (i) the Collateral Agent may resign at any
time by giving not less than 30 days’ notice of resignation to the Priority
Facility Agent, the Working Capital Facility Agent, the Trustee and the Company
and (ii) the Collateral Agent may be removed at any time, with or without cause,
by an Act of the Applicable Authorized Representative. So long as no Event of
Default has occurred and is continuing, the Company may remove the Collateral
Agent if:
                    (i) the Collateral Agent fails to comply with the terms of
the second sentence of Section 5.2 hereof;
                    (ii) the Collateral Agent is adjudged a bankrupt or an
insolvent or an order for relief is entered with respect to the Collateral Agent
under any Bankruptcy Law;
                    (iii) a custodian takes charge of the Collateral Agent or
its property; or

37



--------------------------------------------------------------------------------



 



                    (iv) the Collateral Agent becomes demonstrably incapable of
acting or fails to act in any material respect in accordance with the terms of
this Agreement.
          SECTION 5.2 Appointment of Successor Collateral Agent. Upon any such
resignation or removal, a successor Collateral Agent may be appointed by the
Company acting reasonably; provided such successor Collateral Agent meets the
requirements of a successor Collateral Agent set forth in this Section 5.2;
provided further, that if an Event of Default has occurred and is continuing,
such appointment shall be made by the Priority Facility Agent, the Trustee and
the Working Capital Facility Agent, acting jointly. If no successor Collateral
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the predecessor Collateral Agent gave notice of resignation
or was removed, the retiring Collateral Agent may (at the expense of the
Company), petition a court of competent jurisdiction for appointment of a
successor Collateral Agent, which shall be a bank or trust company
(i) authorized to exercise corporate trust powers, (ii) having a combined
capital and surplus of at least US$250,000,000, and (iii) maintaining an office
in New York, New York. The Collateral Agent will fulfill its obligations
hereunder until a successor Collateral Agent meeting the requirements of this
Section 5.2 has accepted its appointment as Collateral Agent and the provisions
of Section 5.3 have been satisfied.
          SECTION 5.3 Succession. When the Person so appointed as successor
Collateral Agent accepts such appointment:
                    (i) such Person shall succeed to and become vested with all
the rights, powers, privileges and duties of the predecessor Collateral Agent,
and the predecessor Collateral Agent shall be discharged from its duties and
obligations hereunder, and
                    (ii) the predecessor Collateral Agent, upon payment of all
amounts owed to it, shall promptly transfer all Collateral within its possession
or control to the possession or control of the successor Collateral Agent and
shall execute and deliver such notices, instructions and assignments as may be
necessary or desirable or reasonably requested by the successor Collateral Agent
to transfer to the successor Collateral Agent all Liens, interests, rights,
powers and remedies of the predecessor Collateral Agent in respect of the
Collateral or under the Security Documents.
Thereafter the predecessor Collateral Agent shall remain entitled to enforce the
immunities granted to it in Article IV and the provisions of Section 7.9 and
Section 7.10.
          SECTION 5.4 Merger, Conversion or Consolidation of Collateral Agent.
Any Person into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any Person succeeding to the business of the Collateral Agent shall be the
successor of the Collateral Agent pursuant to Section 5.3, provided that (i) no
execution or filing of any paper with any party hereto shall be required or any
further act on the part of any of the parties hereto,

38



--------------------------------------------------------------------------------



 



except where an instrument of transfer or assignment is required by law to
effect such merger, conversion, consolidation or succession; (ii) anything
herein to the contrary notwithstanding, such successor Person shall satisfy the
eligibility requirements specified in clauses (i) through (iii) of Section 5.2
and the provisions of Section 5.5 and (iii) the Collateral Agent shall notify
the Company and each of the Trustee and the Working Capital Facility Agent in
writing of such merger, conversion, consolidation or succession at or prior to
the consummation thereof.
          SECTION 5.5 Limitation. The Collateral Agent shall not be the same
Person as, or an Affiliate of, the Priority Facility Agent, the Working Capital
Facility Agent or the Trustee. If the Collateral Agent at any time becomes an
Affiliate of the Priority Facility Agent, the Working Capital Facility Agent or
the Trustee, it shall promptly resign subject to appointment of a successor
Collateral Agent and acceptance of such appointment as provided in this
Article V.
ARTICLE VI
SPECIAL AGREEMENTS REGARDING COLLATERAL
          SECTION 6.1 Control of Actions to be Taken by Collateral Agent.
               (a) The Collateral Agent will be subject to such directions as
may be given it by the Applicable Authorized Representative from time to time as
required or permitted by this Agreement. Except as directed by the Applicable
Authorized Representative, the Collateral Agent will not be obligated or
permitted:
                    (1) to act upon directions purported to be delivered to it
by any other Person; or
                    (2) to foreclose upon or otherwise enforce any Lien or other
remedy at law or pursuant to any Security Document.
               (b) Under this Agreement, the Applicable Authorized
Representative has the right, upon an Actionable Event of Default, to direct the
Collateral Agent to foreclose or take other actions with respect to the
Collateral, and no other party to this Agreement or other Secured Party shall
have the right to enforce the Liens granted under the Security Documents or
otherwise take any action with respect to the Collateral, except pursuant to and
in accordance with an Enforcement Action Participation Request. Upon the
occurrence of the Minority Authorized Representative Enforcement Date and
subject as provided below, the Majority Authorized Representative will be
replaced by the Minority Authorized Representative as the then Applicable
Authorized Representative, provided that, notwithstanding anything else herein
to the contrary, upon the occurrence of a Priority Facility Control Date, the
Priority Authorized Representative shall replace the existing Authorized
Representative as the then Applicable Authorized Representative.

39



--------------------------------------------------------------------------------



 



               (c) Upon the occurrence of the Residual Authorized Representative
Enforcement Date and subject as provided below, the then Applicable Authorized
Representative will be replaced with the Authorized Representative of the Series
of Secured Obligations that first instructs the Collateral Agent to commence
enforcement action with respect to the Collateral, subject to replacement at any
time thereafter as Applicable Authorized Representative by the Authorized
Representative of the other Series of Secured Obligations if the Collateral
Agent is no longer diligently pursuing (and has not been instructed by the then
Applicable Authorized Representative to diligently pursue) enforcement action
with respect to the Collateral, provided that, notwithstanding anything else
herein to the contrary, upon the occurrence of a Priority Facility Control Date,
the Priority Authorized Representative shall replace the existing Authorized
Representative as the then Applicable Authorized Representative.
               (d) In accordance with this Agreement, (i) the Applicable
Authorized Representative shall have the sole right to instruct the Collateral
Agent to act or refrain from acting with respect to the Collateral, (ii) the
Collateral Agent shall not follow any instruction with respect to the Collateral
from any representative of any Secured Party (other than the Applicable
Authorized Representative), and (iii) no Authorized Representative or other
Secured Party (other than the Applicable Authorized Representative) will
instruct the Collateral Agent to commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its interests in or realize upon, or take any other
action available to it in respect of, the Collateral.
               (e) Each Authorized Representative agrees that it will not accept
any Lien on any Collateral for the benefit of any Series of Secured Obligations
unless the other Series of Secured Obligations required to be secured by such
Collateral is also secured by a Lien on such Collateral (except, to the extent
any Letter of Credit under the Working Capital Facility Agreement was required
to be cash collateralized at 105% thereof in accordance with Section 4.10 or
Section 4.11 of the Indenture, the Lien of the Working Capital Facility Agent on
such cash so long as such Letter of Credit remains outstanding). Each of the
Secured Parties also agrees that it will not contest or support any other person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement. None of the Secured Parties may
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Collateral Agent or any other Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Collateral except to enforce this
Agreement in accordance with its terms. In addition, none of the Secured Parties
shall seek to have any Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral.
          SECTION 6.2 No Other Lien Enforcement Affected. The Collateral Agent
will act as directed by an Act of the Applicable Authorized

40



--------------------------------------------------------------------------------



 



Representative in regard to the enforcement of, and realization on, the Liens
on, or with respect to, all Collateral.
          SECTION 6.3 No Alteration on Shared Lien Priority. No provision of
this Agreement or any Secured Document shall alter, modify, prejudice or
otherwise adversely affect (i) the first priority Lien for the benefit of the
Priority Facility Obligations and second priority Lien for the benefit of the
Note Obligations and the Working Capital Facility Obligations in the Priority
Collateral and (ii) the first priority Lien for the benefit of the Note
Obligations and the Working Capital Facility Obligations in the Non-Priority
Collateral.
          SECTION 6.4 Notice of Remedial Action.
               (a) The Working Capital Facility Agent agrees to provide prompt
notice to the Priority Facility Agent, the Trustee and the Collateral Agent in
the event that (i) an Event of Default has occurred with respect to the Working
Capital Facility Obligations; (ii) the Working Capital Facility Agent has
commenced or has been instructed to commence the exercise of any remedies as a
result thereof pursuant to the Working Capital Facility Agreement or (iii) the
Working Capital Facility Obligations have become due and payable (by
acceleration or otherwise).
               (b) The Trustee agrees to provide prompt notice to the Priority
Facility Agent, the Working Capital Facility Agent and the Collateral Agent in
the event that (i) an Event of Default has occurred with respect to the Note
Obligations; (ii) the Trustee has commenced or has been instructed to commence
the exercise of any remedies as a result thereof pursuant to Article 6 of the
Indenture or (iii) the Note Obligations have become due and payable (by
acceleration or otherwise).
               (c) The Priority Facility Agent agrees to provide prompt notice
to the Trustee, the Working Capital Facility Agent and the Collateral Agent in
the event that (i) an Event of Default has occurred with respect to the Priority
Facility Obligations; (ii) the Priority Facility Agent has commenced or has been
instructed to commence the exercise of any remedies as a result thereof pursuant
to the Priority Facility Agreement or (iii) the Priority Facility Obligations
have become due and payable (by acceleration or otherwise).
               (d) The Priority Facility Agent also agrees to provide prompt
notice to the Trustee, the Working Capital Facility Agent and the Collateral
Agent of the occurrence of the Priority Facility Control Date.
          SECTION 6.5 No Responsibility. No Authorized Representative shall owe
any responsibility to any of the other Secured Parties or incur any liability
thereto, as a result of any direction given by such Authorized Representative to
the Collateral Agent pursuant to the terms of this Agreement. Neither Authorized
Representative shall be responsible for the misconduct or negligence on the part
of the Collateral Agent.

41



--------------------------------------------------------------------------------



 



          SECTION 6.6 Priority Authorized Representative Right to Direct
Commencement of Exercise of Remedies. Notwithstanding anything herein to the
contrary, including Section 6.1, each Authorized Representative agrees that,
prior to and during the Priority Standstill Period, such Authorized
Representative shall not commence (or instruct the Collateral Agent to commence)
the exercise of enforcement actions with respect to the Priority Collateral
unless the Priority Facility Agent has instructed the Authorized Representative
to commence such exercise of enforcement actions. Each Authorized Representative
further agrees that, at any time that it is acting as Applicable Authorized
Representative prior to or during the Priority Standstill Period, it will accept
instruction from the Priority Facility Agent (solely with respect to the
commencement of enforcement actions against the Priority Collateral) and upon
receipt of such instructions will direct the Collateral Agent to commence
enforcement action.
ARTICLE VII
MISCELLANEOUS PROVISIONS
          SECTION 7.1 Amendment; Joinder Agreements.
               (a) This Agreement may be amended or supplemented from time to
time by written agreement of the Company, the Guarantors, the Authorized
Representative of each Series of Secured Obligations, and the Collateral Agent.
               (b) The Collateral Agent shall not enter into, or consent to, any
amendment, modification or supplement to any of the Security Documents without
the consent or direction of the Authorized Representative of each Series of
Secured Obligations; provided that:
                    (i) the Collateral Agent may, at the direction of the
Working Capital Facility Agent, amend, supplement or modify the Security
Documents, without obtaining the consent or approval of the Priority Facility
Agent, the Priority Facility Lenders, the Trustee or the Holders, solely to the
extent that such amendments, supplements or modifications (a) only affect the
rights of the Working Capital Facility Lenders, (b) are administrative or
ministerial in nature or correct typographical errors or omissions, (c) have
only the effect of preserving, perfecting or establishing the priority of the
Liens on the Collateral as contemplated by the Security Documents or the rights
of the Collateral Agent therein, (d) add or remove parties to the Working
Capital Facility Agreement in respect of any Working Capital Facility
Obligations permitted to be incurred under the Priority Facility Agreement, the
Indenture and this Agreement or (e) do not otherwise materially adversely affect
the rights of the Priority Facility Lenders and/or Priority Facility Agent, or
the Trustee and/or Holders; and
                    (ii) the Collateral Agent may, at the direction of the
Trustee, amend, supplement or modify the Security Documents, without obtaining
the consent or approval of the Priority Facility Agent, the Priority Facility
Lenders, the Working Capital Facility Agent or Working Capital Facility Lenders,
solely to the extent that such amendments, supplements or modifications (a) only
affect the rights of the

42



--------------------------------------------------------------------------------



 



Holders, (b) are administrative or ministerial in nature or correct
typographical errors or omissions, (c) have only the effect of preserving,
perfecting or establishing the priority of the Liens on the Collateral as
contemplated by the Security Documents or the rights of the Collateral Agent
therein or (d) do not otherwise materially adversely affect the rights of the
Priority Facility Lenders and/or Priority Facility Agent, or the Working Capital
Facility Lenders and/or the Working Capital Facility Agent;
                    (iii) the Collateral Agent may, at the direction of the
Priority Facility Agent, amend, supplement or modify the Security Documents,
without obtaining the consent or approval of the Trustee, the Holders, the
Working Capital Facility Agent or Working Capital Facility Lenders, solely to
the extent that such amendments, supplements or modifications (a) only affect
the rights of the Priority Facility Lenders, (b) are administrative or
ministerial in nature or correct typographical errors or omissions, (c) have
only the effect of preserving, perfecting or establishing the priority of the
Liens on the Collateral as contemplated by the Security Documents or the rights
of the Collateral Agent therein or (d) do not otherwise materially adversely
affect the rights of the Trustee and/or Holders, or the Working Capital Facility
Lenders and/or the Working Capital Facility Agent;
                    (iv) the Collateral Agent may amend or modify any Security
Document without obtaining the consent or approval of the holders of Secured
Obligations or the Authorized Representatives to the extent such amendment or
modification is necessary to, pursuant to Section 2.2(f), (a) release the
security interests on such portion of the shares of Capital Stock and other
securities that are deemed to no longer constitute part of the Collateral
securing the Note Obligations or (b) subject additional Capital Stock and other
securities to the Liens under the Security Documents;
                    (v) the Collateral Agent may enter into any amendment,
modification or supplement to this Agreement as provided in Section 7.1(a); and
                    (vi) the Collateral Agent may, at the direction of the
Working Capital Facility Agent and the Trustee, amend, supplement or modify the
Security Documents insofar as they relate to the Non-Priority Collateral,
without obtaining the consent or approval of the Priority Facility Agent or the
Priority Facility Lenders.
               (c) The Collateral Agent will not enter into any amendment or
supplement to any of the Security Documents unless the Collateral Agent has
received an Officer’s Certificate to the effect that such amendment or
supplement will not result in a breach of any provision or covenant contained in
any of the Priority Facility Agreement, the Working Capital Facility Agreement,
the Indenture or any other Security Document. Prior to executing any amendment
or supplement to any of the Security Documents pursuant to this Section 7.1, the
Collateral Agent will be entitled to receive (i) an Officer’s Certificate and an
Opinion of Counsel of the Company, each to the effect that the execution of such
document is authorized or permitted hereunder and under the other Security
Documents and each of the Secured Documents and (ii) all opinions, certificates

43



--------------------------------------------------------------------------------



 



and other documents required to be delivered pursuant to each of the Security
Documents and the Secured Documents.
               (d) Any amendment or supplement to any Security Document that
imposes any obligation upon the Collateral Agent or adversely affects the rights
of the Collateral Agent in its individual capacity will become effective only
with the prior written consent of the Collateral Agent in its individual
capacity.
               (e) Article 9 of the Indenture requires the written consent of
the Collateral Agent to any amendment or supplement to the Indenture if the
amendment or supplement adversely affects the rights, duties, liabilities or
immunities of the Collateral Agent. If any such amended or supplemented
Indenture does adversely affect the rights, duties, liabilities or immunities of
the Collateral Agent, the Collateral Agent may, but need not, consent in writing
to such amended or supplemented Indenture. In consenting to any amended or
supplemented Indenture, the Collateral Agent shall be entitled to receive and
(subject to Article IV) shall be fully protected in relying upon, an Officer’s
Certificate and an Opinion of Counsel stating that such consent to such amended
or supplemented Indenture is authorized or permitted by this Agreement and the
Indenture.
          SECTION 7.2 Information Regarding Collateral.
               (a) The Company will furnish to the Collateral Agent, with
respect to the Company or any Guarantor, prompt written notice of any change in
such Person’s (i) corporate name, (ii) jurisdiction of organization or
formation, (iii) identity or corporate structure or (iv) Federal taxpayer
identification number. The Company will not effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Company will promptly to notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.
               (b) Each year, at the time of delivery of the annual financial
statements with respect to the preceding fiscal year, the Company shall deliver
to the Collateral Agent a certificate of a financial officer setting forth the
information required pursuant to the perfection certificate delivered to the
Collateral Agent on the Issue Date or confirming that there has been no change
in such information since the date of the prior delivered perfection
certificate.
               (c) Upon the receipt by the Company, Holdings or a Subsidiary
Guarantor of the Net Available Cash attributable to a Sold Mortgaged Vessel or
the Capital Stock of a Sold Vessel Owning Guarantor or of the Net Event of Loss
Proceeds attributable to a Lost Mortgaged Vessel, (i) the Company shall notify
the Collateral Agent of such receipt and (ii) such amounts shall be deposited
with the Collateral Agent in the Cash Collateral Account and shall constitute
Collateral pending application pursuant to Section 2.7(e).

44



--------------------------------------------------------------------------------



 



               (d) Upon the receipt by Holdings or any of its Restricted
Subsidiaries (including the Company) of (x) any refund or other payment upon
termination of any Existing Newbuild Construction Contract or (y) any Net Event
of Loss Proceeds from any Event of Loss, (i) the Company shall notify the
Collateral Agent of such receipt; (ii) such amounts shall be paid in full
directly to the Collateral Agent as Collateral and received by the Collateral
Agent free of any Lien (other than the Lien of the Security Documents); and
(iii) the Collateral Agent will deposit any such funds so received in the Cash
Collateral Account for retention therein until disposition thereof in the manner
specified in Section 4.11 of the Indenture.
               (e) Notwithstanding anything to the contrary set forth herein or
in any Security Document, (i) subject to Section 4.19(a) of the Indenture, any
cash received constituting (x) any refund guarantees received by the Company,
Holdings or a Subsidiary Guarantor in respect of an Existing Option Construction
Contract in respect of an Option Vessel upon termination of such Existing Option
Construction Contract, (y) Net Available Cash from the sale of any Discontinued
Vessel or (z) Net Available Cash from (after reserves for contingencies) the
sale of any Option Vessel or the Capital Stock of any Unrestricted Subsidiary
owning any Option Vessel, and (ii) subject to Section 4.08 of the Indenture,
(x) any Existing Option Construction Contract with respect to any Option Vessel,
and (y) any associated buyer-furnished equipment constituting any assets (other
than Designated Collateral) bought and paid for by the Company or the Guarantors
prior to the date of this Agreement in connection with such Existing Option
Construction Contract (so long as the conditions specified in each of the
provisos in clauses (7)(a) and (7)(b) of the second paragraph of Section 4.08 of
the Indenture, as the case may be, are satisfied), will not be Collateral and
therefore, in the case of clause (i), subject to Section 4.19(a) of the
Indenture, not deposited in the Cash Collateral Account or any similar
collateral account in favor of the Collateral Agent, and, if so deposited, shall
be immediately released to the Company or upon the Company’s instructions.
          SECTION 7.3 Further Assurances.
               (a) At any time or from time to time, each of the Company and the
Guarantors will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as may be necessary or
appropriate, or as the Collateral Agent, the Priority Facility Agent, the
Working Capital Facility Agent or the Trustee may reasonably request, in order
to assure and confirm that each Subsidiary required by the Priority Facility
Agreement, the Working Capital Facility Agreement or the Indenture to guarantee
payment of the Secured Obligations has duly guaranteed payment of all the
Secured Obligations and that the Collateral Agent holds, for the exclusive
benefit of all present and future holders of Secured Obligations, duly created,
enforceable and perfected (i) first priority Liens (subject only to Permitted
Collateral Liens) for the benefit of the Priority Facility Obligations and
second priority Liens (subject only to Permitted Collateral Liens) for the
benefit of the Note Obligations and the Working Capital Facility Obligations
upon all interest in Priority Collateral, and (ii) first priority Liens (subject
only to Permitted Collateral Liens) for the benefit of the Note Obligations and
the Working Capital Obligations upon all interest in the Non-Priority
Collateral, in each case at any time owned or acquired by the Company or

45



--------------------------------------------------------------------------------



 



the Guarantors or as the Collateral Agent, the Priority Facility Agent, the
Working Capital Facility Agent or the Trustee otherwise may reasonably request
in order to carry out and give full effect to the intents and purposes of the
Secured Documents.
               (b) At any time and from time to time, the Company will, and will
cause each of the Guarantors to, promptly execute, acknowledge and deliver such
security documents, instruments, certificates, notices and other documents and
take such other actions as shall be required or that the Collateral Agent may
reasonably request to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, as contemplated by the Priority Facility
Agreement, the Indenture, the Working Capital Facility Agreement and the
Security Documents, upon the Collateral Agent for the exclusive benefit of the
holders of the Secured Obligations. If the Company or such Guarantor fails to do
so, the Collateral Agent is hereby irrevocably authorized and empowered, with
full power of substitution, to execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents and, subject
to the provisions of the Secured Documents, take such other actions in the name,
place and stead of the Company or such Guarantor, but the Collateral Agent will
have no obligation to do so and no liability for any action taken or omitted by
it in good faith in connection therewith. Without limitation of the preceding
terms of this Section 7.3, the Company agrees to file or cause to be filed any
continuation statements or similar instruments that may be necessary to maintain
the effectiveness of the UCC financing statements to be filed on or about the
Closing Date pursuant to the terms of the Secured Documents, and each of the
Company and the Guarantors authorizes the Collateral Agent to make any such
filing on its behalf, and to execute on its behalf any such instruments and take
any other action required in connection therewith.
          SECTION 7.4 Successors and Assigns.
               (a) This Agreement is legally binding upon and enforceable
against the Collateral Agent. Except as provided in Section 4.2 and Section 5.4,
the Person acting as Collateral Agent may not, in its individual capacity,
delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights shall be void.
All obligations of the Collateral Agent hereunder shall inure to the benefit of,
and be enforceable by, the Priority Facility Agent, the Working Capital Facility
Agent, the Trustee and each present and future holder of Secured Obligations,
each of whom shall be entitled to enforce this Agreement as a third party
beneficiary hereof, and all of their respective successors and assigns.
               (b) This Agreement is further binding upon each of the Company
and the Guarantors and their respective successors as required by and in
accordance with Section 5.01 and Section 10.02 of the Indenture. Neither the
Company nor any Guarantor may delegate any of its duties or assign any of its
rights hereunder, and any attempted delegation or assignment of any such duties
or rights shall be void. All obligations of the Company and the Guarantors
hereunder shall inure to the benefit of, and be enforceable by, the Collateral
Agent, the Priority Facility Agent, the Working Capital Facility Agent, the
Trustee and each present and future holder of Secured

46



--------------------------------------------------------------------------------



 



Obligations, each of whom shall be entitled to enforce this Agreement as a third
party beneficiary hereof, and all of their respective successors and assigns.
          SECTION 7.5 Purchase Option.
               (a) Upon the occurrence of the Priority Facility Control Date,
any of the Holders or any of the Working Capital Lenders shall have the option
at any time upon five Business Days’ prior written notice (the “Purchase
Notice”) to the Priority Facility Agent to purchase all (but not less than all)
of the Priority Facility Obligations from the Priority Facility Lenders. Such
Purchase Notice shall be irrevocable. If more than one of the Holders or Working
Capital Lenders seeks to exercise its rights to purchase the Priority Facility
Obligations under this Section 7.5, then the Holders and the Working Capital
Lenders that have so exercised their right to purchase shall have the right to
purchase the Priority Facility Obligations pro rata based on the outstanding
amount of their Notes and/or Loans and Letters of Credit.
               (b) On the date specified by the Purchase Notice (which shall be
not less than five Business Days, nor more than twenty days, after the receipt
by the Priority Facility Agent of the Purchase Notice) the Holders and/or
Working Capital Lenders (as applicable, the “Purchasing Party”) shall purchase
from the Priority Facility Lenders, and the Priority Facility Lenders shall sell
to the Purchasing Party, the Priority Facility Obligations, provided that the
Priority Facility Agent and the Priority Facility Lenders shall retain all
rights to be indemnified or held harmless by the Company and Guarantors.
               (c) Upon the date of such purchase and sale, the Purchasing Party
shall pay to the Priority Facility Agent, for the benefit of the Priority
Facility Lenders as the purchase price therefore the full amount of all the
Priority Facility Obligations then outstanding and unpaid (including principal,
interest (including default interest), fees and expenses, including reasonable
attorneys’ fees and legal expenses, any applicable exit fee and any other
amounts due thereunder). Such purchase price and cash collateral shall be
remitted by wire transfer in federal funds to such bank account in New York, New
York as the Priority Facility Agent, may designate in writing for such purpose.
               (d) Such purchase shall be expressly made without representation
or warranty of any kind by any selling party and without recourse of any kind,
except that the selling party shall represent and warrant (a) the amount of
Priority Facility Obligations being purchased from it, (b) that such selling
party will transfer the Priority Facility Obligations free and clear of any
Liens or encumbrances, and (c) that such selling party has the right to assign
such Priority Facility Obligations and the assignment is duly authorized.
          SECTION 7.6 Modifications of Priority Facility Documents. The Priority
Facility Lenders may at any time and from time to time without the consent of or
notice to any other Secured Party, without incurring liability to any other
Secured Party and without impairing or releasing the obligations of any other
Secured Party under this

47



--------------------------------------------------------------------------------



 



Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Priority Facility Obligations, or
amend in any manner any agreement, note, guaranty or other instrument evidencing
or securing or otherwise relating to the Priority Facility Obligations; provided
that the Priority Facility Lenders shall not, without the prior written consent
of the Required Revolving Lenders (as defined in the Working Capital Facility
Agreement) and the Required Term Lenders (as defined in the Working Capital
Facility Agreement), agree to any amendment, modification or supplement to the
Priority Facility Agreement or any other document or agreement entered into in
connection with the Priority Facility Agreement, the effect of which is to,
(a) increase the principal amount of the Priority Facility Obligations to an
amount greater than the principal amount thereof on the date of this Agreement;
(b) increase the interest rate margins with respect to the Priority Facility
Obligations; (c) add restrictions on the ability of Borrower or any Guarantor to
repay the Working Capital Obligations; or (d) add or increase any fees with
respect to the terms thereof, provided that such fees may be added or increased
in a maximum aggregate amount of $2,000,000 during the term of the Priority
Facility Agreement.
          SECTION 7.7 Delay and Waiver. No failure to exercise, no course of
dealing with respect to the exercise of, and no delay in exercising, any right,
power or remedy arising under this Agreement or any of the other Security
Documents shall impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy shall
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.
          SECTION 7.8 Notices. Any communications, including notices and
instructions, between the parties hereto or notices herein to be given may be
given to the following addresses:

      If to the Collateral Agent:  
Wilmington Trust FSB,
   
as Collateral Agent
   
50 South Sixth Street, Suite 1290
   
Minneapolis, MN 55402
   
Attn: Peter Finkel
   
Phone: (612) 217-5629
   
Fax: (612) 217-5651
   
 
with a copy to:  
Morgan, Lewis and Bockius LLP
   
101 Park Avenue
   
New York, New York 10178
   
Attn: Martin F. Conniff
   
Phone: (212) 309-6000
   
Fax: (212) 309-6001

48



--------------------------------------------------------------------------------



 



     
If to the Trustee:
  Deutsche Bank National Trust Company, as Trustee
 
  Attn: George Kubin
 
  Trust & Securities Services
 
  222 South Riverside Plaza
 
  Chicago, IL 60606-5808
 
  Telephone: (312) 537-1159
 
  Facsimile: (312) 537-1009
 
   
If to the Working Capital Facility Agent:
  Nordea Bank Finland PLC, New York Branch,
 
  as the Working Capital Facility Agent
 
  437 Madison Avenue, 21st Floor
 
  New York, New York 10022
 
  Attn: Loan Administration
 
  Phone: (212) 318-9632
 
  Fax: (212) 421-4420
 
   
If to the Priority Facility Agent:
  Cantor Fitzgerald Securities
 
  900 West Trade Street, Suite 725
 
  Charlotte, North Carolina 28202
 
  Attn: Bobbie Young
 
  Phone: (704) 374-0574
 
  Fax: (646) 390-1764
 
  Email: BankLoansAgency@cantor.com
 
   
with a copy to:
  Cantor Fitzgerald Securities
 
  110 East 59th Street
 
  New York, NY 10022
 
  Attn: Stephen Ewald
 
  Phone: (212) 829-5406
 
  Fax: (917) 677-8224
 
   
If to the Company or any Guarantor:
  Trico Shipping AS
 
  c/o Trico Marine Services, Inc.
 
  10001 Woodloch Forest Drive
 
  Suite 610
 
  The Woodlands, Texas 77380
 
  Attn: General Counsel
 
  Phone:(281) 203-5700
 
  Fax: (281) 203-5701

Each notice hereunder shall be in writing and may be personally served, emailed
or sent by facsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile or email, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. Each party may

49



--------------------------------------------------------------------------------



 



change its address for notice hereunder to any other location within the
continental United States by giving written notice thereof to the other parties
as set forth in this Section 7.8.
          SECTION 7.9 Compensation; Expenses. Whether or not the transactions
contemplated hereby shall be consummated, each of the Company and the Guarantors
jointly and severally agrees to pay, promptly upon demand:
               (a) reasonable compensation to the Collateral Agent as agreed to
in a separate fee agreement dated September 24, 2009, between the Company and
the Collateral Agent;
               (b) all reasonable costs and expenses incurred in the
preparation, execution, delivery, filing, recordation, administration or
enforcement of this Agreement or any other Security Document or any consent,
amendment, waiver or other modification relating thereto;
               (c) all reasonable fees, expenses and disbursements of legal
counsel and any auditors, accountants, consultants or appraisers or other
professional advisors and agents engaged by the Collateral Agent in connection
with the negotiation, preparation, closing, administration, performance or
enforcement of this Agreement and the other Security Documents or any consent,
amendment, waiver or other modification relating thereto and any other document
or matter requested by the Company;
               (d) all reasonable costs and expenses of creating, perfecting,
releasing or enforcing the Collateral Agent’s security interests in the
Collateral, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums;
               (e) all reasonable costs of any Opinion of Counsel required
hereby to be delivered to the Collateral Agent;
               (f) all other reasonable costs and expenses incurred by the
Collateral Agent in connection with the negotiation, preparation and execution
of the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of its rights or performance of its obligations by the Collateral Agent
thereunder; and
               (g) after the occurrence and during the continuance of an Event
of Default, all reasonable costs and expenses incurred by the Collateral Agent
in connection with the preservation, collection, foreclosure or enforcement of
the Liens granted by the Security Documents or any interest, right, power or
remedy of the Collateral Agent or in connection with the collection or
enforcement of any of the Secured Obligations or the proof, protection,
administration or resolution of any claim based upon the Secured Obligations in
any bankruptcy case or Insolvency or Liquidation Proceedings, including all
reasonable fees and disbursements of attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral Agent.

50



--------------------------------------------------------------------------------



 



               (h) The agreements in this Section 7.9 shall survive repayment of
the Notes and Working Capital Facility Obligations and all other amounts payable
hereunder and the resignation or removal of the Collateral Agent.
          SECTION 7.10 Indemnity.
               (a) In addition to the payment of costs and expenses pursuant to
Section 7.9, whether or not the transactions contemplated hereby shall be
consummated and notwithstanding any provision to the contrary in the Security
Documents, each of the Company and the Guarantors jointly and severally agrees
to defend (subject to each Indemnitee’s selection of counsel), indemnify, pay
and hold harmless, the Collateral Agent and each of its respective Affiliates
and each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
shall be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
directly and primarily from the gross negligence or willful misconduct of such
Indemnitee.
               (b) All amounts due under Section 7.10(a) shall be payable not
later than 10 days after written demand therefor.
               (c) To the extent that the undertakings to defend, indemnify, pay
and hold harmless set forth in Section 7.10(a) may be unenforceable in whole or
in part because they are violative of any law or public policy, each of the
Company and Guarantors shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.
               (d) Neither the Company nor any Guarantor shall ever assert any
claim against any Indemnitee, on any theory of liability, for any lost profits
or special, indirect or consequential damages or (to the fullest extent lawful)
any punitive damages arising out of, in connection with, or as a result of, this
Agreement, any Secured Document, or Security Document or any agreement or
instrument or transaction contemplated hereby or relating in any respect to any
Indemnified Liability, and each of the Company and Guarantors hereby forever
waives, releases and agrees not to sue upon any claim for any such lost profits
or special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
               (e) To the extent that the Company or one or more of the
Guarantors has not paid an Indemnitee any of the amounts to be paid to such
Indemnitee under Section 7.9, or reimbursed or indemnified an Indemnitee as
provided in Section 7.10(a), (b) and (c), the Secured Parties (other than the
Collateral Agent and the Holders of the Notes) jointly and severally shall make
such payment or reimburse or indemnify

51



--------------------------------------------------------------------------------



 



such Indemnitee for such Indemnified Liability, subject always to the proviso at
the end of Section 7.10(a).
               (f) The agreements in this Section 7.10 shall survive repayment
of the Notes and Working Capital Facility Obligations and all other amounts
payable hereunder and the resignation or renewal of the Collateral Agent.
          SECTION 7.11 Severability. If any provision of this Agreement is
invalid, illegal or unenforceable in any respect or in any jurisdiction, the
validity, legality and enforceability of such provision in all other respects
and of all remaining provisions, and of such provision in all other
jurisdictions, shall not in any way be affected or impaired thereby.
          SECTION 7.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
          SECTION 7.13 Obligations Secured. All obligations of the Company or
any Guarantor set forth in or arising under this Agreement shall be Secured
Obligations and are secured by all Liens granted by the Security Documents.
          SECTION 7.14 Applicable Law. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York.
          SECTION 7.15 Agent for Service; Consent to Jurisdiction; Waiver of
Immunities. The Company and each Guarantor hereby irrevocably submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in the Borough of
Manhattan in New York City for purposes of all legal proceedings arising out of
or relating to this Agreement, the Security Documents and the Secured Documents,
or the transactions contemplated hereby or thereby. The Company and each
Guarantor irrevocably waive, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Company
and each Guarantor hereby irrevocably designates and appoints C T Corporation
System (“CTC”) as such Person’s authorized agent to receive and forward on its
behalf service of any and all process which may be served in any such suit,
action or proceeding in any such court and agrees that service of process in
accordance with applicable law upon CTC (or any successor) at its office at 111
Eighth Avenue, New York, New York 10011 (or such other address in the Borough of
Manhattan, the City of New York, as the Company may designate by written notice
to the other parties hereto) shall be deemed in every respect effective service
of process upon the Company and, if applicable, such Guarantor in any such suit,
action or proceeding and shall be taken and held to be valid personal service
upon the Company or such Guarantor. Such designation and appointment shall be
irrevocable. Nothing in this Section 7.15 shall affect the right of any party
hereto to service process in any manner permitted by law or limit the right of

52



--------------------------------------------------------------------------------



 



any party hereto to bring proceeding against the Company or any Guarantor in the
courts of any jurisdiction or jurisdictions. As long as this Agreement remains
in effect, the Company and the Guarantors will at all times have an authorized
agent in the City of New York, upon whom process may be served in any legal
action or proceeding arising out of or relating to this Agreement, the Secured
Documents or any of the Security Documents. The Company and each Guarantor
further agree to take any and all action, including the execution and filing of
any and all such documents and instruments, as may be necessary to continue such
designation and appointment of CTC in full force and effect so long as this
Agreement remains in effect; provided that the Company may and shall (to the
extent CTC ceases to be able to be served on the basis contemplated herein), by
written notice to the Trustee, designate such additional or alternative agent
for service of process under this Section 7.15 that (a) maintains an office
located in the Borough of Manhattan, The City of New York in the State of New
York, (b) is either (i) counsel for the Company or (ii) a corporate service
company which acts as agent for service of process for other Persons in the
ordinary course of its business and (c) agrees to act as agent for service of
process in accordance with this Section 7.15. Such notice shall identify the
name of such agent for process and the address of such agent for process in the
Borough of Manhattan, The City of New York, State of New York. Upon the request
of any Secured Party, the Collateral Agent shall deliver such information to
such Secured Party. To the extent that the Company or any Guarantor has or
hereafter may acquire any immunity from jurisdiction or any court or from any
legal process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, the Company and each Guarantor hereby irrevocably waive such
immunity in respect of its obligations under this Agreement, the Secured
Documents and the Security Documents, as applicable, to the extent permitted by
law and any right to which it may be entitled on account of place of residence
or domicile. Each of the Company and the Guarantors will agree that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding on such Person and may be enforced in any court to the
jurisdiction of which such Person is subject by a suit upon such judgment,
provided, that service of process is effected upon such Person in the manner
specified in the third sentence of this paragraph or as otherwise permitted by
applicable law.
          SECTION 7.16 Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. The delivery of an executed signature page of this
Agreement, or any Joinder Agreement in connection herewith, by facsimile
transmission or electronically by email shall be effective as delivery of a
manually executed counterpart hereof.
          SECTION 7.17 Effectiveness. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto.
          SECTION 7.18 Additional Guarantors. Holdings will cause each
Restricted Subsidiary of Holdings that becomes a Guarantor or is required to
become a party to this Agreement under the Priority Facility Agreement, the
Working Capital

53



--------------------------------------------------------------------------------



 



Facility Agreement or Section 4.22 of the Indenture to become party to this
Agreement, for all purposes of this Agreement on the terms set forth herein
applicable to a Guarantor, by causing such Subsidiary to execute and deliver to
the parties hereto a Joinder Agreement, whereupon such Subsidiary shall be bound
by the terms hereof to the same extent as if it had executed and delivered this
Agreement as a Guarantor as of the date hereof. No Joinder Agreement executed in
connection with this Section 7.18 requires the consent of any Secured Party or
the Collateral Agent.
          SECTION 7.19 Insolvency. This Agreement will be applicable both before
and after the commencement of any Insolvency or Liquidation Proceeding by or
against the Company or any Guarantor. The relative rights, as provided for in
this Agreement, will continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.
          SECTION 7.20 Rights and Immunities of the Working Capital Facility
Agent and the Trustee. The Working Capital Facility Agent will be entitled to
all of the rights, protections, immunities and indemnities set forth in the
Working Capital Facility Agreement, and the Trustee will be entitled to all of
the rights, protections, immunities and indemnities set forth in the Indenture.
In no event will the Working Capital Facility Agent or the Trustee be liable for
any act or omission on the part of the Company, any Guarantor or the Collateral
Agent hereunder, except as otherwise provided for herein.
          SECTION 7.21 Conflicting Provisions.
               (a) In the event of any conflict between any terms and provisions
set forth in this Agreement and those set forth in any other Security Document,
the terms and provisions of this Agreement shall supersede and control the terms
and provisions of such other Security Document.
               (b) In the event of any conflict between any terms and provisions
set forth in this Agreement and those set forth in any other Secured Document
insofar as such terms and provisions relate to any Collateral, the terms and
provisions of this Agreement shall supersede and control the terms and
provisions of such Secured Document.
          SECTION 7.22 Judgment Currency.
               (a) U.S. dollars are the sole currency of account and payment for
all sums due and payable by the Company and the Guarantors under this Agreement,
the Secured Documents and the Security Documents. If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
in United States dollars into another currency, the Company and the Guarantors
agree, to the fullest extent that they may legally and effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Collateral Agent determines a Person could purchase
United States dollars with such other currency in New York, New

54



--------------------------------------------------------------------------------



 



York, on the business day immediately preceding the day on which final judgment
is given.
               (b) The obligation of each of the Company and the Guarantors in
respect of any sum due to the Collateral Agent in United States dollars shall,
to the extent permitted by applicable law, notwithstanding any judgment or order
being given or made and expressed and paid in a currency (the “Judgment
Currency”) other than United States dollars, be discharged only to the extent
that on the business day following receipt of any sum adjudged to be due in the
Judgment Currency the Collateral Agent may in accordance with normal banking
procedures purchase United States dollars in the amount originally due to such
Person with the Judgment Currency. If the amount of United State dollars so
purchased is less than the sum originally due to the Collateral Agent, each of
the Company and the Guarantors shall, jointly and severally, as a separate
obligation and notwithstanding any such judgment, indemnify the Collateral Agent
against the resulting loss; and if the amount of United States dollars so
purchased is greater than the sum originally due to the Collateral Agent, the
Collateral Agent shall, by accepting such amount, be deemed to have agreed to
repay such excess provided that the Collateral Agent shall not have any
obligation to pay any such excess as long as a default by the Company or any
Guarantor with respect to any of its Secured Obligations has occurred and is
continuing, in which case such excess may be applied by the Collateral Agent to
such payment obligations.
          SECTION 7.23 Language of Notices, Etc. Any request, demand,
authorization, direction, notice, consent, waiver or Act required or permitted
under this Agreement or any of the Security Documents shall be in the English
language, except that any published notice may be in an official language of the
country of publication.

55



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective officers or representatives
hereunto duly authorized as of the day and year first above written.

                  COMPANY    
 
                Trico Shipping AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                GUARANTORS    
 
                Trico Marine Services, Inc.    
 
           
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Sr. Vice President    
 
                Trico Marine Cayman, L.P.    
 
           
 
  By:   Trico Holdco LLC, General Partner    
 
  By:   Trico Marine Services, Inc., its Sole Member    
 
           
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Sr. Vice President    
 
                Trico Holdco LLC    
 
           
 
  By:   Trico Marine Services, Inc., its Sole Member      
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Sr. Vice President    

[Signature Page to A&R Collateral Agency and Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



                  Trico Supply AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                Trico Subsea Holding AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                DeepOcean Shipping III AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                DeepOcean Shipping II AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                Deep Ocean Shipping AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                DeepOcean AS    
 
           
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Chairman    

[Signature Page to A&R Collateral Agency and Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



                  Trico Supply (UK) Limited    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                Albyn Marine Limited    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                CTC Marine Projects Limited    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                DeepOcean Brasil Servicos Ltda.    
 
           
 
  By:   /s/ Tomás Salazar
 
   
 
      Name: Tomás Salazar    
 
      Title: Manager    
 
                DeepOcean Maritime AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                DeepOcean Management AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    

[Signature Page to A&R Collateral Agency and Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



                  DeepOcean De Mexico S. De R.L. De C.V.    
 
           
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Manager    
 
                CTC Marine Norway AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                CTC Marine Projects (Guernsey) Limited    
 
           
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Chairman    
 
                DeepOcean Subsea Services Limited    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    
 
                DeepOcean B.V.    
 
           
 
  By:   /s/ Mads Ragnar Bårdsen
 
   
 
      Name: Mads Ragnar Bårdsen    
 
      Title: Director    
 
                DeepOcean UK Ltd.    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    

[Signature Page to A&R Collateral Agency and Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



                  Servicios Profesionales De Apoyo
Especializado, S. De R.L. De C.V.    
 
           
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Manager    
 
                Servicios De Soporte Profesional
Administrativo, S. De R.L. De C.V.    
 
           
 
  By:   /s/ Geoff Jones
 
   
 
      Name: Geoff Jones    
 
      Title: Manager    
 
                Trico Subsea AS    
 
           
 
  By:   /s/ Gerald A. Gray
 
   
 
      Name: Gerald A. Gray    
 
      Title: Managing Director    

[Signature Page to A&R Collateral Agency and Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            Wilmington Trust FSB,
as Collateral Agent
      By   /s/ Peter Finkel         Name:   Peter Finkel        Title:   Vice
President        Nordea Bank Finland PLC, New York
Branch, as Working Capital Facility Agent
      By   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President            By   /s/ Colleen Durkin         Name:   Colleen
Durkin        Title:   First Vice President        Cantor Fitzgerald Securities,
as Priority
Facility Agent
      By   /s/ James Bond         Name:   James Bond        Title:   Chief
Operating Officer        Deutsche Bank National Trust Company,
as Trustee             By:   /s/ George F. Kubin         Name:   George F.
Kubin        Title:   Vice President        By:   /s/ Theresa Jacobson        
Name:   Theresa Jacobson        Title:   Assistant Vice President   

[Signature Page]

 



--------------------------------------------------------------------------------



 



Exhibit A
Wilmington Trust FSB,
as Collateral Agent
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attn: Peter Finkel
Deutsche Bank National Trust Company,
as Trustee
Trust & Securities Services
222 South Riverside Plaza
Chicago, IL 60606-5808
Attn: George Kubin
Cantor Fitzgerald Securities
as Priority Facility Agent
Nordea Bank Finland PLC, New York Branch,
as Working Capital Facility Agent
437 Madison Avenue, 21st Floor
New York, NY 10022
Attn: Loan Administration
JOINDER AGREEMENT
          The undersigned, [INSERT GUARANTOR’S NAME], a [INSERT DESCRIPTION OF
GUARANTOR], hereby agrees to become party to the Amended and Restated Collateral
Agency and Intercreditor Agreement dated as of September 21, 2010, as amended,
supplemented or otherwise modified and in effect, by and among Trico Shipping
AS, a limited company organized under the laws of Norway, the subsidiaries of
Holdings party thereto, Nordea Bank Finland PLC, New York Branch, as Working
Capital Facility Agent under the Working Capital Facility Agreement (as defined
therein), Deutsche Bank National Trust Company, as Trustee under the Indenture
(as defined therein), Cantor Fitzgerald Securities, as Priority Facility Agent
(as defined therein) and Wilmington Trust FSB, as Collateral Agent, for all
purposes thereof on the terms set forth therein applicable to a “Guarantor,” as
defined therein, and to be bound by the terms of said Amended and Restated
Collateral Agency and Intercreditor Agreement as fully as if the undersigned had
executed and delivered said Amended and Restated Collateral Agency and
Intercreditor Agreement as a Guarantor thereunder as of the date thereof.

 



--------------------------------------------------------------------------------



 



          The provisions of Article VII of said Amended and Restated Collateral
Agency and Intercreditor Agreement shall apply with like effect to this Joinder
Agreement.
          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Joinder Agreement as of                , 20          .

                  [   ]     Name:           Title:        

 